LEASE made as of May 15, 2006, between 250 PHILLIPS ASSOCIATES L.L.C., a New
Jersey limited liability company, having an office c/o Trillium Realty Agency,
Inc., 83 Princeton Avenue, Suite 3C, Hopewell, NJ 08525, together with its
successors and assigns (“Landlord”) and ANTARES PHARMA, INC., a Delaware
corporation with offices at 707 Eagleview Boulevard, Suite 414, Exton, PA 19341,
together with its successors and assigns (“Tenant”).

WITNESSETH:

WHEREAS, Landlord is the owner of that certain condominium unit located in
Princeton Crossroads Corporate Center, Ewing Township, Mercer County, NJ, which
is described in Schedule “A” hereto, together with an undivided 45.86 percentage
interest in the Common Elements located on Lot 6 in Block 225.01 (the “Land”),
commonly known by the street address 250 Phillips Boulevard, West Trenton, NJ
08628 (the “Building”); and

WHEREAS, Tenant desires to lease from Landlord, and Landlord is willing to lease
to Tenant certain premises in the Building upon all of the terms and conditions
of this Lease;

NOW THEREFORE, in consideration of the rents and agreements set forth herein,
and intending to be legally bound hereby, Landlord and Tenant agree as follows:

ARTICLE 1. Reference Data.

1.1. Any reference in this Lease to the following terms shall incorporate
therein the data defining such term as set forth in this Section:

 

PREMISES:

 

Seven thousand two hundred eighty-two (7,282) rentable square feet in the
Building. A floor plan of the Premises is appended as Exhibit “A” hereto.

 

TENANT’S PERCENTAGE:

 

Seventeen and sixty-one hundredths percent (17.61%).

 

TERM:

 

The initial term (the “Term”) of this Lease shall be sixty-six (66) Lease Months
(as defined hereinafter), commencing at 12:00 a.m. on the Commencement Date and
expiring at 11:59 p.m. on the Expiration Date. As used herein, the term “Lease
Month” means each calendar month during the Term (and if the Commencement Date
does not occur on the first day of a calendar month, the period from the
Commencement Date to the first day of the next calendar month shall be included
in the first Lease Month; provided, however, if the Commencement Date is not the
first day of a calendar month, Fixed Rent for the number of days between the
Commencement Date and the first day of the next calendar month shall be prorated
at the Fixed Rent rate payable during the seventh Lease Month and shall be paid
to Landlord at the time that the Fixed Rent payment for the seventh Lease Month
is due).

 

COMMENCEMENT DATE:

 

The earlier to occur of: (a) the seventh (7th) day after the date when the
Premises are substantially completed in accordance with the terms of the Lease,
less the number of Tenant Delay Days or (b) the date of actual occupancy of the
Premises by Tenant for operation of its business. Landlord will utilize its
commercially reasonable efforts to substantially complete the Premises by August
1, 2006, subject to force majeure and Tenant Delays.

 

RENT COMMENCEMENT DATE:

 

The first day of the seventh (7th) Lease Month following the Commencement Date.

1

--------------------------------------------------------------------------------



 

 

EXPIRATION DATE:

 

11:59 p.m. on the last day of the sixty-sixth (66th) Lease Month following the
Commencement Date.

 

RENEWAL TERM:

 

One five (5) year period.

 

EXPANSION OPTION:

 

Tenant shall have an expansion option with respect to contiguous space as set
forth in Article 2.

FIXED RENT:

 

Lease Months

 

Annual Fixed Rent

 

Monthly Fixed Rent

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

7 – 18

 

$84,000.00

 

$7,000,00

 

 

 

 

 

19 – 30

 

$91,000.00

 

$7,583.33

 

 

 

 

 

31 - 66

 

$101,948.00

 

$8,495.67

 

PERMITTED USES:

 

General, executive and administrative offices and laboratory use to the extent
permitted under the Declaration and under applicable Legal Requirements.

 

 

 

 

 

Tenant shall not, so long as that certain restriction between Mercer Ferry
Realty Corporation (Landlord’s predecessor in interest) and Educational Testing
Service dated October 1, 1985 and recorded on October 4, 1985 in Vol. 2310 page
652 of the Records of the Mercer County Clerk’s Office (the “ETS Restriction”)
shall remain in effect, use or permit the use of the Premises for the coaching
or preparation of individuals to take standardized training, aptitude, or
intelligence tests (except for minor uses incidental to other primary business
uses of Tenant).

 

TENANT N.A.I.C.S. AND S.I.C. NOS.:

 

325412 and 339112; 2834 and 3841

 

BROKER:

 

Trillium Realty Agency, Inc. for Landlord; Mercer Oak Realty, LLC and The Flynn
Company for Tenant.

 

SECURITY:

 

$18,836.00

 

ELECTRICITY:

 

Direct.

1.2. Each reference in this Lease to any of the terms set forth in Section 1.1
shall be construed to incorporate the reference data included therein. Other
terms are defined in Exhibits “B-1” and “B-2” hereto.

ARTICLE 2. Demise; Term; Work Agreement; Expansion Option.

2.1. Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord for
the Term, the Premises described in Section 1.1, together with the non-exclusive
right to use the sidewalks, driveways, parking areas and other areas appurtenant
to the Building, as well as the Common Elements and Common Facilities of the
Business Center, in common with Landlord and other tenants of the Business
Center, subject however, to the Permitted Encumbrances set forth in Schedule “B”
hereto. The Term and the Commencement Date are each set forth in Section 1.1.

 

2

--------------------------------------------------------------------------------



 

2.2. Landlord shall prepare the Premises for Tenant’s occupancy in accordance
with the Work Agreement attached hereto as Exhibit “D”.

2.3. Tenant will have a right of first opportunity (the “Opportunity Right”) to
lease the approximately 11,174 square foot space adjacent to the Demised
Premises in the Building (such space is hereinafter referred to as “New Space”),
as depicted on Exhibit A-1, on the following terms and conditions:

(a) Tenant’s Opportunity Right will be conditioned upon and subject to (i) no
then existing Default by Tenant beyond any applicable notice and cure period
under the Lease, and (ii) Landlord determining in its sole but reasonable
discretion, that Tenant’s financial condition or credit worthiness has not
materially deteriorated since the date of this Lease. The Opportunity Right will
be assignable by Tenant to any permitted assignee of this Lease.

(b) Landlord will give Tenant written notice (“Offer Notice”) of the terms and
conditions upon which a bona fide third party is interested in leasing all or a
portion of the New Space if Landlord intends to lease such New Space, or a
portion thereof, on such terms and conditions, except that, notwithstanding the
foregoing or anything to the contrary in any Offer Notice, (i) Tenant shall pay
Fixed Rent for the term of the Lease for the New Space at the Prevailing Rental
Rate (as defined in, and determined in accordance with, paragraph 33.1); (ii) if
the expiration date for the term of the proposed lease for the New Space or
portion thereof (the “New Space Expiration Date”), as set forth in the Offer
Notice is subsequent to the Expiration Date, then and in such event (x) the
expiration date for the Lease for the New Space, or the portion thereof, as the
case may be, shall be the New Space Expiration Date, and (y) Tenant shall have
the option, to be exercised in writing simultaneously when it accepts the terms
specified in the Offer Notice, as revised herein, to extend the Expiration Date
of this Lease to the New Space Expiration Date, it being agreed that from the
period commencing upon the Expiration Date until the New Space Expiration Date,
the Lease shall be upon the same terms and provisions provided herein except
that Tenant shall pay Fixed Rent for such period at the Prevailing Rental Rate;
and (iii) the balance of the terms of the Lease for the New Space or portion
thereof, as the case may be, shall substantially be as set forth in this Lease
but without any additional renewal rights unless they are specified in the Offer
Notice. Once Tenant elects to accept the offer, it shall be bound to lease the
New Space or the portion thereof so offered upon the terms in the Offer Notice,
as modified herein, notwithstanding the fact that the Prevailing Rental Rate may
not yet have been determined, and Tenant shall pay the Fixed Rent that was
specified in the Offer Notice until such determination is made. If, based upon
the final determination of the Prevailing Rental Rate, the Fixed Rent paid by
Tenant was greater or less than the Prevailing Rental Rate, the amount of such
excess shall be refunded by Landlord to Tenant or the amount of such
underpayment shall be paid by Tenant to Landlord, as the case may be, within ten
(10) days of such determination. After Tenant has received the Offer Notice,
Tenant will have ten (10) days to notify Landlord in writing of Tenant’s
determination to lease the New Space, or a portion thereof so offered, on the
terms and conditions set forth in the Offer Notice, as revised herein. If Tenant
accepts the terms of the Offer Notice, Landlord and Tenant will consummate an
amendment to this Lease, effective as of the date the New Space (or relevant
portion thereof) is to be included in the Premises, upon the terms set forth in
the Offer Notice, as revised herein, and, to the extent not inconsistent with
the Offer Notice terms (as revised herein), the terms of this Lease.

(c) If Tenant does not elect to accept the offer contained in the Offer Notice,
as revised herein, within the applicable time period, Landlord will be entitled
to lease the New Space or a portion thereof so offered on terms not materially
different than those set forth in the Offer Notice with the party specified in
the Offer Notice. If such lease is not consummated within one hundred fifty
(150) days after the date of such Offer Notice, Tenant’s Opportunity Right with
respect thereto will revive, and the provisions of this Section 2.3 will again
be applicable. Upon Landlord’s leasing the New Space or a portion thereof so
offered to the third party specified in such Offer Notice within such one
hundred fifty (150) day period on such terms and conditions as are not
materially different than in the Offer Notice, Tenant’s Opportunity Right with
respect to the lease of such New Space or a portion thereof so offered will
terminate and Tenant, if requested by Landlord, will execute an amendment to
this Lease terminating all of Tenant’s rights pursuant to this paragraph with
respect to such New Space or a portion thereof so offered.

3

--------------------------------------------------------------------------------



 

(d) If, following Tenant’s rejection of the Offer Notice, Landlord wishes to
lease such New Space or a portion thereof so offered on materially different
terms than the terms specified in the Offer Notice, Landlord will notify Tenant
of such change in terms (“Change Notice”). Tenant will then have ten (10) days
from receipt of the Change Notice to notify Landlord in writing of Tenant’s
election to lease such New Space or a portion thereof so offered on the terms
and conditions contained in the Change Notice (as modified pursuant to Section
2.3(b)), which election will have the same effect with regard to the rights of
Landlord and Tenant as the acceptance or rejection of the Offer Notice.

(e) As used in this Section 2.3, the phrase “materially different” shall mean
terms materially different and/or a rent of more than five percent (5%) below
the rent specified in the Offer Notice.

ARTICLE 3. Fixed Rent; Additional Rent

3.1. Tenant shall pay all annual Fixed Rent due under the Lease from and after
the Rent Commencement Date and all Additional Rent (as hereinafter defined) due
under this Lease from and after the Commencement Date. All monthly installments
of Fixed Rent shall be payable in advance on the first day of each and every
calendar month throughout the Term commencing on the Rent Commencement Date. Any
Fixed Rent or Additional Rent payable for one or more full calendar months in a
partial Operating Year at the beginning or end of the Term shall be equitably
prorated.

3.2. Fixed Rent and Additional Rent shall be payable at the offices of the
Managing Agent, or at such other place as Landlord may designate by notice to
Tenant, in lawful money of the United States, by unendorsed check drawn to
Landlord’s order on a United States bank or financial institution having an
office in the State or in the State of New York.

3.3. Tenant agrees to pay as additional rent (“Additional Rent”) all Tax
Payments, Expense and Assessment Payments, and all other costs and expenses
(including all Fees-And-Costs), which Tenant has assumed or agreed to pay to
Landlord pursuant to this Lease. Unless otherwise expressly provided, Tenant
shall pay all Additional Rent to Landlord fifteen (15) days after notice to
Tenant. Landlord shall have the same rights and remedies to terminate this Lease
and/or to recover possession of the Premises for Tenant’s failure to pay
Additional Rent in accordance with the preceding sentence as for Tenant’s
failure to pay Fixed Rent, subject to any applicable notice and cure periods.

3.4. Except as otherwise expressly provided to the contrary herein, Tenant shall
pay all Fixed Rent and Additional Rent promptly when due and payable, without
notice or demand, and without offset, deduction, credit, abatement, or
counterclaim of any kind or for any reason whatsoever. If Tenant fails to pay
any installment of Fixed Rent or any amount of Additional Rent for more than
five (5) business days after the same is due, Tenant shall pay interest thereon
at the Interest Rate from the date due through the date of payment.

4

--------------------------------------------------------------------------------



 

3.5. If Tenant fails to make any payment whatsoever required by this Lease
(other than Fixed Rent or Additional Rent), or if Tenant fails to keep or
perform any other term of this Lease after the expiration of any applicable
notice and cure period(s), or if this Lease provides in any case that Landlord
may take certain actions at Tenant’s expense, Landlord may (but shall not be
obligated to), make any such payment and/or take such action as Landlord deems
reasonably necessary or desirable to perform and fulfill such term, covenant,
condition or provision. Tenant agrees to reimburse Landlord, within fifteen (15)
business days after notice by Landlord, for all amounts reasonably paid or
incurred by Landlord (including all Fees-And-Costs, if any), together with
interest on each such amount at the Interest Rate from the date such payment
shall be made or such amounts shall be paid or incurred by Landlord.

3.6. In addition to any other remedies provided herein, in the event that any
installed of Rent or payment of additional rent is more than ten (10) calendar
days overdue, then a “late charge” of 4% of the amount(s) so overdue may be
charged by Landlord for each month or part thereof that the same remains
overdue. This charge will be deemed compensation to Landlord for the
inconvenience and expenses of policing and processing late payment(s) and will
be in addition to and not in lien of any other remedy Landlord may have under
the circumstances and in addition to any reasonable fees and charges of any
agents or attorneys Landlord may employ in the event of any default hereunder,
whether authorized herein or by law. At the option of Landlord, any such late
charge, if not previously paid, will be added to and become part of the next
succeeding payment of Rent to be made hereunder.

ARTICLE 4. Tax Payment.

4.1. Tenant shall pay Landlord, as Additional Rent for each Tax Year (or portion
thereof) occurring during the Term an amount (the “Tax Payment”) equal to
Tenant’s Percentage of all Taxes for such Tax Year. The Tax Payment shall be
payable in four (4) equal quarterly installments on the thirtieth (30th) day
before each such installment is due.

4.2. Landlord shall furnish Tenant with a written statement of the Tax Payment
due with respect to each Tax Year (each such statement, a “Tax Statement”),
together with a copy of the applicable tax bills, or equivalent documentation.
If Landlord issues a Tax Statement after the beginning of the applicable Tax
Year, then until such Tax Statement is rendered, Tenant shall pay the Tax
Payment for such Tax Year in four (4) equal quarterly installments based upon
the most recent Tax Statement rendered to Tenant; and within thirty (30) days
after receiving a new Tax Statement, Tenant shall receive a credit against
subsequent payments under this Article 4 in an amount equal to any overpayment
or shall pay Landlord the amount of any shortfall for such Tax Year. If the
Taxes for any Tax Year change or are abated by the taxing authorities, whether
during or after such Tax Year, Landlord shall give Tenant a revised Tax
Statement for such Tax Year; and Tenant’s Tax Payment for such Tax Year shall be
adjusted or credited, as appropriate, in accordance with this Section, or
promptly refunded to Tenant with respect to any abatement. Landlord’s delay in
rendering a Tax Statement with respect to any Tax Year shall not prejudice
Landlord’s right thereafter to render a Tax Statement with respect to that (or
any later) Tax Year, provided that such Tax Statement is rendered to Tenant
within nine (9) months subsequent to the end of the applicable Tax Year. The
rights and obligations of Landlord and Tenant under this Article shall survive
expiration of the Term or other termination of this Lease.

4.3. If at any time, Taxes are required to be paid in annual, semi-annual, or
other installments, or on any date or dates other than as presently required,
whether such Taxes are required to be paid to any Government Entity or to be
paid to a lender or ground lessor in escrow pursuant to a mortgage or ground
lease of the Property then, at Landlord’s option, the Tax Payments shall be
correspondingly rescheduled so that Tenant’s Tax Payments are due not earlier
than thirty (30) days before such payments are due (except that with respect to
any escrow of Taxes required under any mortgage or ground lease, payments into
such escrow shall not be required to be made more often than quarterly). A Tax
Payment covering any fiscal period that includes a period before the
Commencement Date or after the Expiration Date shall be apportioned between
Landlord and Tenant on a per diem basis. Subject to Landlord’s rights to defer
the payment of all or a portion of Taxes due in connection with tax reduction
proceedings or similar proceedings, Landlord covenants to pay all Taxes on or
before the date the same become delinquent and to provide Tenant with evidence
of payment within fifteen (15) business days after Tenant’s written request
therefor.

5

--------------------------------------------------------------------------------



 

4.4. “Taxes” shall be calculated giving effect to any discount actually received
by Landlord for, or on account of, the Landlord’s early payment of Taxes.

4.5. Tenant waives all rights to protest or appeal the appraised value of the
Premises and/or the Building, and all rights to receive notices of
reappraisement. Notwithstanding the foregoing, Tenant may request, at any time
during the Term (but not more than one time during each Tax Year) that Landlord
appeal the appraised value of the Building. In the event Landlord prosecutes
such tax appeal based upon Tenant’s request, and the tax appeal is unsuccessful,
Tenant shall pay Landlord its Fees-and-Costs associated with the tax appeal as
Additional Rent and such Fees-and-Costs shall not be included as part of Taxes;
if the tax appeal is successful, the Fees-and-Costs thereof shall be included as
part of Taxes. In no event shall Tenant’s right to request the filing of a tax
appeal grant Tenant any other rights relating to such appeal. If Landlord shall
receive a reduction or refund in connection with such tax appeal which relates
to any year for which Tenant has paid Tenant’s Tax Payment, the amount of such
reduction or refund shall be subtracted from Taxes payable or paid by Landlord
for such year and proper reimbursement shall be made by Landlord to Tenant
promptly after Landlord receives or is credited with such refund or reduction.

ARTICLE 5. Expense and Assessment Payment.

5.1. Tenant shall pay Landlord, as Additional Rent for each Operating Year (or
any portion thereof), an amount equal to Tenant’s Percentage of all Expenses for
each Operating Year plus an additional amount, equal to Tenant’s Percentage of
all Assessments for each Operating Year in accordance with the provisions of
this Article (such amounts shall be collectively referred to in this Lease as
the “Expense and Assessment Payment”).

5.2. Landlord shall give Tenant a written statement for each Operating Year no
later than ninety (90) days after the commencement of such Operating Year,
setting forth Landlord’s reasonable estimate of Tenant’s Expense and Assessment
Payment for such Operating Year (“Landlord’s Estimate”). Tenant shall pay
Landlord an amount equal to one-twelfth (1/12) of Landlord’s Estimate on the
first day of each and every month during the Operating Year. If Landlord
delivers Landlord’s Estimate after an Operating Year begins then, until the
first day of the month after the month in which Tenant receives Landlord’s
Estimate, Tenant shall pay Landlord an amount equal to the monthly sums payable
by Tenant under this Section for the last month of the preceding Operating Year;
and on the first day of the month following the month in which Tenant receives
Landlord’s Estimate (provided Tenant has received at least ten (10) business
days notice), and monthly thereafter for the balance of such Operating Year,
Tenant shall pay Landlord an amount equal to one-twelfth (1/12) of Landlord’s
Estimate. If Tenant’s previous payments for the Operating Year were more or less
than the amounts that Tenant should have paid pursuant to Landlord’s Estimate,
Tenant shall pay any underpayment within thirty (30) days after receiving
Landlord’s Estimate or Landlord shall credit any overpayment against subsequent
payments under this Article 5.

6

--------------------------------------------------------------------------------



 

5.3. Landlord shall endeavor to provide Tenant, on or about the date which is
four (4) months subsequent to the end of each Operating Year, with a reasonably
detailed written statement (the “Expense and Assessment Statement”) prepared by
the Managing Agent setting forth the Expenses and Assessments for the preceding
Operating Year and the balance of the Expense and Assessment Payment, if any,
due from Tenant for such Operating Year. If Tenant’s payments under Section 6.2
were greater than the Expense and Assessment Payment for such Operating Year,
Landlord shall pay Tenant the excess within thirty (30) days after delivery of
the Expense and Assessment Statement. If Tenant’s prior payments were less than
the Expense and Assessment Payment for such Operating Year, Tenant shall pay
Landlord the deficiency within thirty (30) days after receipt of the Expense and
Assessment Statement. Any credit or refund under this Section shall include
interest thereon at the Interest Rate from the date of such overpayment or
underpayment, as applicable. Landlord’s delay in rendering an Expense and
Assessment Statement with respect to any Operating Year shall not prejudice
Landlord’s right thereafter to render an Expense and Assessment Statement with
respect to that (or any other) Operating Year, provided said Expense and
Assessment statement is rendered to Tenant within nine (9) months subsequent to
the end of the applicable Operating Year. The rights and obligations of Landlord
and Tenant under this Article shall survive expiration of the Term or other
termination of this Lease.

5.4. If the Commencement Date is other than the first day of an Operating Year,
or if the Expiration Date is a day other than the last day of an Operating Year,
the Expense and Assessment Payment for such partial year shall be adjusted on a
per diem basis to reflect the number of days in the Operating Year actually
within the Term.

5.5. Each Expense and Assessment Statement shall be conclusive and binding upon
Tenant unless within ninety (90) days after receipt thereof Tenant notifies
Landlord that Tenant disputes the correctness of such Expense and Assessment
Statement, specifying the particular respects in which the same Expense and
Assessment Statement is allegedly incorrect. Pending the determination of any
such dispute, Tenant shall make all payments in accordance with the disputed
statement without prejudice to Tenant’s position.

5.6. Landlord agrees to keep detailed records accurately documenting Expenses
and Assessments. Tenant shall have the right of access to Landlord’s books and
records relating to Expenses and Assessments for the most recent Operating Year
on reasonable notice, and Tenant may photocopy or cause same to be photocopied
at Tenant’s sole cost and expense. Further, Tenant may cause such books and
records to be audited (but not more frequently than yearly), at reasonable
times, upon ten (10) days advance written notice; provided such audit shall take
place during normal business hours at Landlord’s office and the results of such
audit shall be delivered to Landlord within ninety (90) days following such
audit request. Any such audit shall be conducted at Tenant’s sole cost and
expense unless such audit shall demonstrate that Expenses and Assessments have
been overstated by more than five percent (5%), in which event the cost of such
audit shall be borne by Landlord and any overpayment previously made by Tenant
shall be promptly reimbursed by Landlord with interest thereon at the Interest
Rate from the date of such overpayment.

5.7 Landlord’s estimate for the Expense and Assessment Payment and Tax Payment
for 2006 was $7.97 per square foot.

7

--------------------------------------------------------------------------------



 

ARTICLE 6. Electricity.

6.1. Tenant shall obtain and pay for Tenant’s separate supply of electric
current and gas energy by direct application to and arrangement with, the public
utility companies servicing the Property. Notwithstanding the foregoing,
Landlord shall have the option to furnish electric current and gas energy to the
Premises (including the supply of electric current and gas energy to the
Premises (including the supply of electric current and gas energy required to
operate the HVAC Units servicing the Premises)) on a check-metering basis. If
Landlord elects to furnish electric current and/or gas energy to the Premises on
a check-metering basis, then Landlord may install one or more check-meters at
its expense and Tenant shall pay, within fifteen (15) days after delivery by
Landlord of statements therefor, all charges for such electric current and/or
gas energy used or consumed in the Premises by Tenant and registered by such
meter(s), provided that Tenant shall not be charged more than the rates it would
be charged for the same services if furnished directly to the Premises by such
public utility.

6.2. The electrical conduit, feeders and wiring serving the Premises (exclusive
of any special Tenant requirements) shall allow for an electrical demand load of
six (6) watts per rentable square foot for lighting and power (exclusive of
electricity consumed by the HVAC Units servicing the Premises). Tenant’s use of
electric current in the Premises shall not exceed the capacity of any electrical
conductors and equipment in or otherwise serving the Premises. Tenant shall not,
without the prior consent of Landlord, make or perform or permit any alteration
to wiring installations or other electrical facilities or to any other
facilities for the supply of electric current located in or serving the
Premises. If Landlord grants such consent, all additional conduit, feeders and
wiring and other equipment or other facilities required therefor shall be
provided and/or installed by Landlord and the reasonable cost thereof shall be
paid by Tenant as Additional Rent within fifteen (15) days after demand
therefor.

6.3. Except as may be specifically provided herein, Landlord shall not be liable
to Tenant for any reduction in service, failure, or defect in the supply or
character of electric current furnished to the Premises where such reduction in
service, failure, or defect is required by Legal Requirements or results from
any requirement, act or omission of the public utility supplying electricity to
the Property, or for any other reason whatsoever other than as a result of the
negligence or wrongful acts or omissions of Landlord, Landlord’s Affiliates or
Property Employees.

ARTICLE 7. Use and Occupancy.

7.1. The Premises may only be used for the uses described in Section 1.1 and for
no other use.

7.2. Tenant shall not: create a public or private nuisance or cause any waste of
the Premises, or permit rubbish or trash to accumulate in the Premises; use or
permit the use of the Premises for any hazardous purpose or for any uses
prohibited by the Declaration or in violation of any certificate of occupancy
for the Premises or do anything (or permit anything to be done) which would
result in a change of Tenant’s Permitted Use; and/or impair or interfere with
any services furnished to other tenants of the Property, or the maintenance of
the Property or the Business Center.

7.3. Landlord warrants and represents that, as of the date of this Lease, to the
best of its knowledge; the Premises may be legally used under all Legal
Requirements for the Permitted Uses. Landlord warrants and represents that the
Premises is not situated on Lot 12 of the Project (as defined in the
Declaration).

8

--------------------------------------------------------------------------------



 

ARTICLE 8. Compliance with Legal Requirements; Environmental Compliance.

8.1. Landlord warrants and represents that, to the best of its knowledge, as of
the Commencement Date, the Premises will be in substantial compliance with all
Legal Requirements relating to the use, condition and occupancy of the Premises
including (but not limited to) the American with Disabilities Act, and all
rules, orders, regulations and requirements of the board of fire underwriters of
insurance service office, or any similar body having jurisdiction over the
Premises. Landlord represents that, to the best of its knowledge, no Hazardous
Substances or health hazards exist in the Building or on the Property. Prior to
the Commencement Date, if Tenant is then in possession of the Premises, and at
all times during the Term, Tenant, at Tenant’s sole cost and expense, shall
promptly comply with all present and future Legal Requirements and all other
orders, rules and regulations of any Government Entity which shall impose any
violation, order or duty upon Tenant with respect to the Premises or with
respect to the use or manner of use of the Premises, whether or not any such
Legal Requirement shall necessitate alterations or improvements or interfere
with the use or enjoyment of the Premises; provided, however, that Tenant shall
not be required to make capital or structural alterations or improvements to the
Premises in order to comply with Legal Requirements, all of which shall be the
responsibility of Landlord, unless the necessity therefor arises as a result of
Tenant’s manner of use of the Premises for other than office or laboratory use.
Tenant shall also procure, pay for and maintain all permits, approvals, licenses
and other authorizations needed for the conduct of Tenant’s business in the
Premises and shall provide true and complete copies thereof upon demand by
Landlord.

8.2. At all times during the Term, Tenant shall (a) at its sole expense,
fulfill, observe and comply with, and keep the Premises in compliance with any
and all Environmental Laws; (b) not generate, store, manufacture, refine,
transport, treat, dispose or otherwise permit to be present on or about the
Premises any Hazardous Substances in violation of Legal Requirements; (c) give
immediate notice to Landlord if Tenant receives any notice of the occurrence or
existence of an Environmental Condition and/or Environmental Claim.

8.3. If Tenant fails to comply with any of the requirements of this Article 8,
Landlord shall, after first giving Tenant at least twenty (20) days prior
written notice, have the right (but not the obligation) to exercise any of its
rights as provided in this Lease and Landlord or its representatives may enter
onto the Premises and take any actions Landlord deems necessary or advisable to
investigate, clean up, remove, resolve or minimize the impact of, or otherwise
address, an Environmental Condition, and/or Environmental Claim upon Landlord’s
receipt of notice from any person, entity or other source of same. All costs and
expenses incurred by Landlord in the exercise of any such rights shall be paid
by Tenant as Additional Rent.

8.4. Without limitation upon any other event that may constitute a default on
the part of Tenant under this Lease, the occurrence of any of the following
events shall constitute a Default on the part of Tenant under this Lease,
entitling Landlord to all of the rights and remedies provided therefor:

(a) If Tenant fails or refuses to provide Landlord with prompt notice of an
Environmental Condition and/or Environmental Claim of which Tenant is aware; or

(b) If any person or entity asserts or creates a lien upon the Building, Land
and/or the Premises or any portion thereof by reason of the occurrence of an
Environmental Condition and/or Environmental Claim resulting solely or partly as
a result of the act or omission of Tenant and said lien is not released or
bonded within thirty (30) days after written notice to Tenant (or such shorter
time period as is required to avoid a default under Landlord’s Mortgage);
provided, however, the occurrence of an Environmental Claim shall not constitute
a Default if, within ten (10) business days of receipt of notice of the
occurrence giving rise to the Environmental Claim: (1) Tenant has commenced and
is diligently pursuing either: (i) a cure or correction of the event which
constitutes the basis for the Environmental Claim and continues diligently to
pursue such cure or correction to completion; or (ii) legal proceedings
preventing such governmental entity or entities from asserting such
Environmental Claim; and (2) Tenant has posted a bond, letter of credit, or
other security satisfactory in form, substance and amount to Landlord to secure
the proper and complete cure or correction of the event which constitutes the
basis for the Environmental Claim.

9

--------------------------------------------------------------------------------



 

8.5. Tenant shall permit any representatives of Landlord (including agents,
servants, employees, legal counsel, environmental consultants and engineers)
access upon reasonable advance notice to Tenant during normal business hours, or
during other hours either by agreement of the parties or in the event of any
emergency related to Environmental Laws, to: (a) permit any of such parties to
examine, audit, copy or make extracts from, any and all books, records and
documents in possession of Tenant, its agents, representatives, environmental
consultants, or independent contractors relating to Tenant’s compliance with
Environmental Laws; (b) inspect the Premises, and/or (c) perform any work at the
Premises to assure that the Premises are in compliance with all Environmental
Laws.

8.6. In the event that either the N.A.I.C.S. number or the operations and
processes undertaken by Tenant or any occupant of the Premises are to change,
Tenant shall provide not less than ten (10) days notice to Landlord prior to
implementing such change.

8.7. At no expense to the Landlord, Tenant promptly shall provide all
information reasonably requested by Landlord or any federal, state or local
governmental entity regarding any Environmental Laws and promptly shall sign
reasonable related affidavits and submissions when requested to do so by
Landlord or any federal, state or local governmental entity. In the event an
affidavit or submission is inaccurate or incomplete, Tenant shall cooperate and
provide such information so that it can be made accurate and complete, at which
time Tenant promptly shall sign same.

8.8. Tenant, at its sole cost and expense, shall comply with the Industrial Site
Recovery Act, N.J.S.A. 13:K-6 et seq. (“ISRA”) as applicable to Tenant, the
Premises and/or the business conducted therein, including but not limited to,
making all submissions and providing all information to the DEP and otherwise
complying with all requirements of ISRA.

8.9. Tenant represents and warrants to Landlord that Tenant intends to use the
Premises for the Permitted Use, and that Tenant’s use of the Premises shall be
restricted to the N.A.I.C.S. and S.I.C. numbers set forth in Article 1 unless
Tenant obtains Landlord’s prior written consent to any change, which consent may
be unreasonably withheld in Landlord’s sole discretion if Tenant proposes a
change to the Permitted Use, but which consent shall not be unreasonably
withheld, delayed or conditioned if the proposed change does not affect the
Permitted Use.

8.10. Each and every provision of this Article 8 shall survive the expiration or
earlier termination of the Term of this Lease, regardless of the reason for such
termination, it being agreed and acknowledged that the parties would not have
entered into this Lease but for the provisions of this Article 8 and the
survival thereof. Tenant’s failure to abide by the terms of this Article 8 shall
be restrainable by injunction.

8.11. Notwithstanding anything to the contrary herein, Tenant shall not be
responsible or liable for, and Landlord shall indemnify Tenant and hold Tenant
harmless from any cost, liability or expense arising from, any damages, losses,
liabilities, obligations, penalties, claims, litigations, demands, defenses,
judgments, suits, proceedings, costs, or expenses with respect to the presence,
generation, storage, maintenance, use, discharge, release, spillage or disposal
of any Hazardous Substances on, in, under or affecting all or any portion of the
Premises, Building, Property or any surrounding areas (i) that was not caused by
the actions or omissions of Tenant or Tenant’s agents, contractors, employees or
invitees and/or (ii) that occurred or were present on the Premises, Building,
Property or surrounding areas prior to the Commencement Date.

10

--------------------------------------------------------------------------------



 

8.12 Tenant shall indemnify Landlord and hold Landlord harmless from any cost,
liability or expense arising from, any damages, losses, liabilities,
obligations, penalties, claims, litigations, demands, defenses, judgments,
suits, proceedings, costs, or expenses with respect to the presence, generation,
storage, maintenance, use, discharge, release, spillage or disposal of any
Hazardous Substances on, in, under or affecting all or any portion of the
Premises, Building, Property or any surrounding areas that was caused by the
actions or omissions of Tenant or Tenant’s agents, contractors, employees or
invitees.

ARTICLE 9. Alterations and Installations.

9.1. Tenant shall not commence any Alteration without Landlord’s prior written
consent. Any portion of any Alteration or other work affecting the roof of the
Building shall be performed by Aetna Roofing or other roofing contractor
selected by Landlord; provided, however, that Tenant shall have no liability or
responsibility for any work performed by Aetna Roofing or such other roofing
contractor selected by Landlord.

9.2. Landlord will not unreasonably withhold nor delay its consent to an
Alteration except, however, to any Alteration which in Landlord’s reasonable
opinion will: alter or adversely affect any portion of the structure, facade,
roof, or foundation of the Building or adversely affect the building systems;
detract from the use or character of the Property; require amendment of any
certificate of occupancy for the Property; or materially and adversely interfere
with the use or occupancy of any other tenant of the Property. Landlord may
reasonably impose, as a condition to the granting of its consent to any
Alteration (including any made pursuant to paragraph 6.2), with respect to which
Landlord may withhold its consent under this Section 9.2, that Tenant remove
such Alteration at the end of the Term and Restore the Premises to its condition
immediately prior to the making of such Alteration, as required pursuant to
Section 10.2. Landlord may elect by notice to Tenant delivered at any time prior
to the Expiration Date, to waive Tenant’s obligation to remove such Alteration
and Restore the Premises, as aforesaid and to require that such Alteration
remain a part of the Premises demised hereunder.

9.3. Tenant shall cause all plans and specifications for a proposed Alteration
to be prepared at Tenant’s expense (by a licensed architect or engineer if
required as a condition to the procuring of any permit or other approval
required by applicable Legal Requirements and otherwise by a competent designer
or draftsperson) and shall submit the same to Landlord for Landlord’s written
approval and, if required under the Declaration for the approval of the
Development Committee; provided, however, that Landlord’s or said Committee’s
approval (if given) shall not imply that the Alteration is properly designed or
complies with Legal Requirements.

9.4. With respect to every Alteration: Tenant shall procure or cause to be
procured all permits, approvals, consents, licenses required by applicable Legal
Requirements; Tenant shall undertake and complete all work in connection with
the Alteration expeditiously and in a good and workmanlike manner; each
Alteration when completed will conform to the plans and specifications approved
by Landlord; Tenant shall provide to Landlord “as built” plans showing any
Alterations as actually constructed by Tenant; Tenant shall employ only
contractors approved by Landlord in writing (such approval not to be
unreasonably withheld, delayed or conditioned) and any contractor employed by
Tenant (and all subcontractors) shall agree to use only such labor as will not
result in, or threaten to result in, jurisdictional disputes, work stoppages,
picketing, boycotts or strikes or which shall cause labor strife with other
workers employed at the Property or at the Business Center; Tenant shall carry
(and will cause its contractors and sub-contractors to carry) all Alterations
Insurance coverages described in Exhibit C hereto; Tenant shall reimburse
Landlord for the reasonable cost of review by architects and/or engineers, field
inspection, coordination, and other reasonable out-of-pocket costs of Landlord
with respect to such Alteration, not to exceed $2,000 per Alteration.

11

--------------------------------------------------------------------------------



 

9.5. No Lien for any labor, materials, or other services or things furnished to
Tenant shall attach to Landlord’s estate or interest in the Property and no
consent by Landlord to any Alteration shall be construed as a consent on the
part of the Landlord to subject the Premises or the Property to any liability or
obligation under the New Jersey Construction Lien Law. Tenant agrees to
discharge (or bond over and release of record), at Tenant’s expense every Lien
filed against the Premises and/or the Property for work claimed to have been
done for or materials claimed to have been furnished to Tenant, within thirty
(30) days after written notice from Landlord.

9.6. Notwithstanding anything to the contrary contained herein, Tenant shall not
be required to obtain Landlord’s consent, to submit plans and specifications or
to obtain Landlord’s approval of plans and specifications for (x) the making or
installation of any Decorations or (y) the addition or relocation of convenience
electrical outlets, or telephone or computer jacks.

9.7. Notwithstanding anything to the contrary contained herein, Landlord
acknowledges and agrees that Tenant may, during the Term, opt to convert a
portion of the Premises into laboratory space (the “Laboratory Alteration”),
which would include penetration of the roof of the Building for standard
laboratory/pharmaceutical hood(s), and Landlord shall not unreasonably withhold,
condition or delay its consent to the Laboratory Alteration. The performance of
the Laboratory Alteration shall conform to all requirements for Alterations set
forth in this Article 9.

ARTICLE 10. Fixtures and Equipment; Tenant’s Property.

10.1. All furniture, fixtures, equipment, installations, alterations,
improvements, substitutions, betterments, additions and appurtenances attached
to or built into the Premises on the Commencement Date or at any time during the
Term and all Alterations made and installed upon or in the Premises by Landlord
either at Landlord’s expense or with respect to which Landlord has granted
Tenant a credit or allowance (including, without limitation, all Landlord’s Work
and any Tenant’s Work with respect to which a credit or allowance has been
granted by Landlord) shall be Landlord’s property and shall remain upon the
Premises (and be surrendered by Tenant) at the end of the Term.

10.2. All Alterations made and installed upon or in the Premises (whether by
Landlord or Tenant) which are “fixtures” or which are of a permanent nature and
which cannot be removed without material damage to the Property shall, unless
Landlord has conditioned its approval of such Alteration on Tenant’s removal
thereof at the end of the Term pursuant to Article 9.2, become Landlord’s
property and shall remain upon (and be surrendered) with the Premises at the end
of the Term or upon any earlier cancellation or termination of this Lease.

10.3. All furniture, furnishings and trade fixtures furnished or installed by
Tenant or at Tenant’s expense (including, without limitation, all raised
flooring, all business machines and equipment, freestanding counters, screens,
freestanding partitions, freestanding cabinets, all freestanding lighting
fixtures and equipment and freestanding drinking fountains) and any other
property of Tenant shall be and remain property of Tenant (all of such property,
“Tenant’s Property”) which Tenant must remove on or before the Expiration Date.
If any Alterations or other property which Tenant may or must remove under this
Article are not removed on or before the Expiration Date, Landlord may at any
time thereafter upon five (5) business days’ notice to Tenant remove and dispose
of the same at Tenant’s expense. Tenant shall be responsible for the cost of
repairing any damage caused by such removal unless such damage results from the
negligence of Landlord, its agents or contractors.

 

12

--------------------------------------------------------------------------------



10.4. Tenant shall provide Landlord, upon written request, with photocopies of
all bills, invoices, and records relating to Alterations costing more than five
thousand dollars ($5,000) in each instance within a reasonable time after the
completion of such Alterations. Upon written request, Tenant shall also provide
Landlord with all manuals and other instructional materials in Tenant’s
possession pertaining to any equipment or machinery installed by Tenant in the
Premises.

10.5. Tenant shall, at its sole cost and expense, be responsible for leaving the
Premises in broom clean status at the end of the Term or earlier termination of
this Lease, normal wear and tear excepted.

ARTICLE 11. Maintenance and Repairs.

11.1. Landlord shall keep and maintain in good order, condition and repair the
roof and roof membrane, the exterior and load bearing walls (excluding the
interior of all walls, doors and door frames), window glass, the foundation, and
all Building systems other than those for which Tenant is responsible pursuant
to Section 11.2, and the exterior areas of the Property, including any storm
drainage and any telephone, utility and sewer lines serving the Premises and
other portions of the Building in good order, condition and repair, the cost of
all of which shall be an Expense. In addition, Landlord shall be obligated, at
its expense, to make any of the repairs, which, under the provisions of Section
11.2, are Tenant’s obligation to make and perform if and when the necessity for
such repairs results from the acts or omissions of Landlord, Landlord’s
Affiliates or Property Employees.

11.2. Tenant shall be responsible for the maintenance and repair of the interior
of the Premises and for the keeping of the interior of Premises, and all
non-load bearing partitions, interior doors, doorframes, window and window
frames, fixtures, equipment, electrical, plumbing and mechanical systems within
the Premises and that serve Tenant exclusively and all telephone, utility and
sewer lines within the Premises and that serve Tenant exclusively, which are
installed by, or at the direction of, Tenant in the Premises or the Property, as
applicable in good order, condition and repair, and clean, orderly, sanitary and
safe, unless such maintenance or repairs result from the acts or omissions of
Landlord or Landlord’s Affiliates or the Property Employees, in which case such
maintenance or repairs shall be the responsibility of Landlord.

11.3. If Tenant fails to maintain or make any repairs required to be made by
Tenant under this Article 11 after thirty (30) days’ prior written notice from
Landlord, or to commence and diligently prosecute such repairs if the same
cannot be completed within such thirty (30) days, Landlord may perform such
maintenance or repairs at Tenant’s expense and collect the cost thereof from
Tenant upon twenty (20) days’ written notice, as Additional Rent.

11.4. Notwithstanding anything to the contrary contained in this Lease, Landlord
shall not be obligated or required to maintain, or to make any repairs,
replacements or improvements to the Common Areas, Common Elements and Common
Facilities of the Business Center, all of which are the Association’s
responsibility to maintain, repair and replace, pursuant to the Declaration.
Landlord shall enforce Landlord’s rights under the Declaration with respect to
any breaches of the Association’s obligations thereunder.

13

--------------------------------------------------------------------------------



 

ARTICLE 12. Required Insurance.

12.1. In this Lease “Required Insurance” means the insurance coverages specified
in Exhibit “C”. At Tenant’s sole expense, Tenant shall secure and maintain all
Required Insurance at all times during the Term.

12.2. All policies of Required Insurance shall be issued by an insurance company
rated “A” or better by A.M. Best Company, Inc. and having a Financial Size
category of “XIV” or better and licensed to do business in the State. Each
insurance policy obtained by Tenant shall provide that the same shall not be
cancelled except after thirty (30) days’ prior written notice to Landlord.
Certificates of insurance or, if required by Landlord or the holder of any
Senior Encumbrance, certified copies or duplicate originals of the original
insurance policies, together with reasonably satisfactory evidence of payment of
the premiums therefor, shall be delivered to Landlord and to the holder of any
Senior Encumbrance on or before the Commencement Date.

12.3. The commercial general liability insurance policy obtained by Tenant under
this Article 12 shall name Landlord, the Association and, at Landlord’s request,
any mortgagee or ground lessor of the Property as additional insureds, as their
interests may appear. Tenant and Landlord shall cooperate with each other and
with the holders of any Senior Encumbrances in connection with collection of
insurance proceeds.

12.4. Tenant shall not secure separate insurance concurrent in form or
contributing in the event of loss with any policy of Required Insurance. Tenant
may maintain the insurance coverages required hereunder in the form of a blanket
policy covering other locations in addition to the Premises; provided, however,
that Tenant must provide Landlord with a certificate of insurance specifically
naming the location of the Premises. Tenant shall not do or permit to be done
any act or thing upon the Premises that will invalidate any insurance policy or
be in conflict with any Insurance Requirements, or increase the rate of fire
insurance applicable to the Property. Tenant shall reimburse Landlord, as
Additional Rent not later than fifteen (15) days after demand, for all increases
of Landlord’s insurance premiums resulting from violations of Tenant’s
obligations under this Section

12.5. Landlord shall maintain at all times during the Term fire and extended
coverage insurance covering the Building (including, without limitation, all
fixtures which are included in the basic construction of the Building) in the
minimum amount sufficient to prevent Landlord from being a co-insurer under its
policies of insurance and public liability and “all-risk” property damage
insurance in an amount customary for properties similar to the Property and in
no less than the full replacement cost of the Building. Landlord shall obtain
commercial general liability insurance with respect to liability for death,
bodily injury and property damage resulting from the ownership, use, occupancy
and maintenance of the common areas of the Property in the amount of not less
than Three Million Dollars ($3,000,000.00) combined single limit, with a
reasonable self-insured retention or deductible amount and with contractual
liability coverage for Landlord’s indemnity obligation to Tenant under this
Lease.

12.6. All policies of insurance carried by Landlord and Tenant shall include a
waiver by the insurer of all rights of subrogation against Landlord and
Landlord’s Affiliates and the Association, in the case of insurance carried by
Tenant, and Tenant and Tenant’s Affiliates in the case of insurance carried by
Landlord, in connection with any loss or damage thereby insured against.
Landlord and Tenant hereby release each other from any claims, losses, liability
or Damage, whether or not caused by the negligence of the other, due to hazards
covered by (or which would have been covered by, but for the failure of Landlord
or Tenant to obtain, the insurance required hereunder) policies containing such
a waiver of subrogation (or required to have such a waiver). If the release of
either Landlord or Tenant or any other party in this Section contravenes any law
respecting exculpatory agreements, the party purportedly released hereunder
shall not be released; but such party’s liability shall be secondary to that of
the other party’s insurer.

14

--------------------------------------------------------------------------------



ARTICLE 13. Damage and Restoration.

13.1. Tenant shall promptly notify Landlord of any Damage to the Premises. If
all or any portion of the Building or the Premises shall be Damaged or rendered
untenantable by fire, the elements, or other casualty, Landlord shall give
Tenant a reasonable estimate of the time needed to restore the Building or
Premises, as the case may be (the “Repair Estimate”), and if this Lease is not
terminated pursuant to the provisions of this Article, Landlord shall proceed
with due diligence to repair the damage to the roof, the roof membrane, the
exterior and load bearing walls (excluding the interior of all walls and the
exterior and interior of all doors, door frames), the foundation, the structural
floor slab and other structural elements of the Building, the building systems
and the Landlord Work, at Landlord’s sole cost and expense, subject to force
majeure and other delays reasonably beyond the control of Landlord. Landlord
shall not be responsible for the repair of any Damage to, or replacement or
Restoration of, Tenant’s inventory, trade fixtures, furniture, furnishings and
equipment and any other items of Tenant’s Property or of any leasehold
improvements installed in the Premises by Tenant. If this Lease is not
terminated pursuant to the provisions of this Article, all repairs required by
reason of Damage other than those which it is Landlord’s responsibility under
this Section to make, including the replacement of Tenant’s inventory, trade
fixtures, furniture, furnishings and equipment, and any other items of Tenant’s
Property, shall be performed promptly by Tenant with due diligence, at its sole
cost and expense, in accordance with all terms of this Lease and with due
diligence, subject to force majeure and other delays reasonably beyond the
control of Tenant.

13.2. If, as a result of such Damage the Premises is rendered untenantable or if
the Building is so damaged that either Tenant is deprived of reasonable access
to the Premises or the Repair Estimate is more than one hundred twenty (120)
days, then either party may, not later than sixty (60) days following date of
such Damage, give the other party a notice in writing terminating this Lease. If
either party elects to terminate this Lease as aforesaid, the Term shall expire
upon the sixtieth (60th) day after such notice is given as if such date were the
Expiration Date and Tenant shall thereupon vacate the Premises and surrender the
same to Landlord in accordance with all provisions of this Lease.

13.3. If Landlord elects or is obligated to Restore the Building under this
Article and has not substantially completed such Restoration within the lesser
of (i) one hundred eighty (180) days after the date of such Damage or (ii) the
Repair Estimate, then Tenant may terminate this Lease by written notice to
Landlord such notice to be delivered within thirty (30) days of the end of the
applicable time period. In the event a termination notice is delivered by
Tenant, such notice will be effective on the tenth (10th) day after delivery by
Tenant.

13.4. Notwithstanding any provision to the contrary in this Article, if the
Premises are damaged or rendered untenable to the extent of twenty-five percent
(25%) or more during the last year of the Term, then either Tenant or Landlord
may, not later than thirty (30) days following date of such Damage, give the
other a notice in writing terminating this Lease. If either party shall elect to
terminate this Lease under the provisions of this Section the Term shall expire
upon the thirtieth (30th) day after such notice is given as if such date were
the Expiration Date and Tenant shall thereupon vacate the Premises and surrender
the same to Landlord in accordance with all provisions of the Lease.

15

--------------------------------------------------------------------------------



13.5. In any case in which all or a part of the Premises become unusable by
Tenant as a result of fire, the elements or other casualty, Tenant shall be
entitled to an abatement of Rents from the date of such Damage to the date when
the Premises have been substantially Restored. Such abatement shall be in direct
proportion to the ratio of the usable area of the Premises rendered unusable as
a result of such Damage to the total usable area of the Premises.

13.6. This Article shall be considered an express agreement governing any case
of Damage to the Premises and any provisions of the Legal Requirements of the
State of New Jersey which conflict with the provisions set forth herein are
hereby waived by Tenant. Without limiting the foregoing, Tenant hereby expressly
waives the benefit of New Jersey Statutes Annotated, Title 46, Chapter 8,
Sections 6 and 7 and any successor statute.

ARTICLE 14. Condemnation.

14.1. If the entire Premises is condemned, this Lease shall terminate on the
date Tenant is required to yield possession thereof to the Condemning Government
Entity. If only a portion of the Premises is Condemned, this Lease shall
terminate solely as to the portion so taken on the date Tenant is required to
yield possession thereof to the Condemning Government Entity. Landlord shall
Restore the portion of the Property and/or the Premises not Condemned so that it
may be legally occupied by Tenant and all Rents shall be reduced in direct
proportion to the ratio that the usable area of the Premises so taken bears to
the total usable area of the Premises. If twenty-five percent (25%) or more of
the Building is Condemned as aforesaid (whether or not the Premises, or any
portion thereof, is Condemned), or if parking spaces on the Property are
substantially reduced by such Condemnation, and Landlord does not deem it
reasonably feasible to Restore the Building or replace such parking spaces with
other parking spaces on the portion of the Property not Condemned, then Landlord
may elect to terminate this Lease as of the date on which possession thereof is
required to be yielded to the condemning Government Entity, by giving notice of
such election within sixty (60) days after such date. If Landlord elects to
terminate this Lease as aforesaid, the Term shall expire upon the sixtieth
(60th) day after such notice is given as if such date were the Expiration Date
and Tenant shall thereupon vacate the Premises and surrender the same to
Landlord in accordance with all provisions of this Lease.

14.2. If all or any part of the Premises is Condemned during the Term for a
period not exceeding twelve (12) months, this Lease shall continue in full force
and effect. However, in such event, Tenant shall be entitled to the entire
award, compensation or damages for such temporary Condemnation. In the event the
temporary Condemnation relates to a period, a portion of which is included
within the Term and a portion of which is not, Tenant shall only be entitled to
the portion of the award that relates to the portion of the temporary
Condemnation occurring during the Term. A temporary Condemnation of all or part
of the Premises for a period in excess of twelve (12) months shall be deemed to
be (to the extent thereof) a permanent Condemnation.

14.3. In the event of any permanent Condemnation of all or any portion of the
Property, whether or not this Lease shall be terminated by virtue thereof,
Landlord shall be entitled to receive the entire award and compensation, without
deduction for any estate vested in Tenant by this Lease (or any value
attributable thereto) and Tenant agrees to execute and file any and all
applications and documents necessary or desirable to facilitate Landlord’s
collection of any such award and compensation. Nothing contained in this Article
shall be deemed to prevent Tenant from making a separate claim in any
Condemnation proceeding for the unamortized cost of any fixtures or Alterations
paid for by Tenant (other than Landlord’s Work pursuant to Exhibit “D”); for
moving expenses; and for any loss of business, but only if such award shall be
made by the Government Entity in addition to, and shall not result in a
reduction of the award received by, Landlord.

16

--------------------------------------------------------------------------------



14.4. Landlord shall have no liability for any loss, damage or inconvenience
arising out of any Condemnation of the Common Areas, Common Elements or the
Common Facilities of the Business Center; provided, however, that if access to
the Property is denied by virtue of such Condemnation for a period in excess of
one (1) month, Tenant may terminate this Lease as though the Premises had been
permanently condemned.

14.5. Notwithstanding anything set forth herein, if part of the Premises is
Condemned, which will result in undue hardship or material interference, in
Tenant’s judgment reasonably exercised (it being agreed that a Condemnation of
10% or more of the Premises would result in undue hardship or material
interference), in the conduct of Tenant’s business operations in the Premises,
or if, by reason of the Condemnation, Tenant no longer has reasonable means of
access to the Premises and Landlord fails to provide an alternate means of
access within thirty (30) days from such Condemnation, Tenant may terminate this
Lease by notice to Landlord given not less than thirty-one (31) nor more than
ninety (90) days following the date of such Condemnation. If Tenant so notifies
Landlord, this Lease shall terminate and the Term shall end and expire upon the
thirtieth (30th) day following the giving of such notice and Tenant shall have
no further obligation or liability under this Lease except as expressly provided
herein.

14.6. In any case where, as a result of Condemnation, the Premises or any
portion thereof becomes unusable by Tenant, Tenant shall be entitled to an
abatement of Rents from the date when the Premises becomes unusable to the date
when the Premises have been substantially Restored or the Lease is terminated,
as the case may be. Such abatement shall be in direct proportion to the ratio of
the usable area of the Premises so rendered unusable to the total usable area of
the Premises.

ARTICLE 15. Building Services.

15.1. Tenant shall maintain and repair the heating, air-conditioning and
ventilation units (the “HVAC Units”) that are located within the Premises,
servicing, exclusively, the Premises to distribute heating, ventilation and air
conditioning to the Premises. Tenant shall keep unobstructed all vents, intakes,
outlets and grills of the HVAC distribution system and shall comply with and
observe all regulations and requirements reasonably prescribed by Landlord for
the functioning of the HVAC system.

15.2. Landlord shall furnish water to the Premises 24 hours per day, 365 days
per year for ordinary lavatory, cafeteria, drinking, and office cleaning
purposes. If Tenant uses unusual quantities of water for any other purpose,
Tenant shall pay Landlord, as Additional Rent, Landlord’s actual cost for any
further supply of water, when and as Landlord receives bills for water consumed,
and for sewer rents and all other rents and charges based upon Tenant’s
consumption of water in excess of normal lavatory, drinking, and office cleaning
purposes, as Additional Rent. At Landlord’s election, Landlord may install and
maintain, at Landlord’s expense, a water meter to register such unusual
consumption of water.

15.3. Landlord shall furnish rubbish removal services as required (in
contradistinction to janitorial services and Premises cleaning, which shall be
arranged and paid for directly by Tenant) and shall maintain and repair, as
required, the exterior areas of the Property and, in connection therewith,
furnish landscaping and snow removal services. Landlord shall maintain and keep
in good order and repair the Building’s dumpster area and the fence and
landscaping surrounding said dumpster area. Landlord shall provide janitorial
service for the hallways and bathrooms in the South wing of the Building (which
includes the hallways and bathrooms adjacent to the Premises), the cost of which
shall be included as an Expense.

17

--------------------------------------------------------------------------------



15.4. All services other than as provided pursuant to Section 15.1, 15.2 or 15.3
to be provided to, or which shall be necessary for the conduct of, Tenant’s
operations within the Premises, including, without limitation and for purposes
of illustration, the furnishing of electric current and gas energy (subject,
however, to the provisions of Article 6 of this Lease), telephone, janitorial,
cleaning, security and any other utility or service which Tenant shall deem
necessary or desirable, shall be separately arranged, metered, maintained and
paid for by Tenant. Tenant’s utilities shall be separately metered, where
possible, and all costs of any utilities not separately metered shall be
Additional Rent. Landlord shall not provide cleaning services to any portion of
the Premises. Tenant, at its sole cost and expense, shall cause the Premises to
be kept clean and in a good and orderly condition as befits similar buildings in
the county where the Property is situated. In the event Tenant shall employ a
contractor to provide any services to the Premises, such contractor (and any
subcontractors) shall agree to employ only such labor as will not result in
jurisdictional disputes or strikes. Tenant shall inform Landlord of the names of
any contractor or subcontractor Tenant proposes to use in the Premises at least
fifteen (15) days prior to the beginning of work by such contractor or
subcontractors.

15.5. Landlord reserves the right to stop or interrupt any of the services
required to be provided under this Lease and the use of any other facilities, at
such times as shall be required by reason of accidents or emergencies, strikes,
making of necessary repairs, alterations or improvements, inability to secure a
proper supply of fuel, steam, water, electricity, labor or supplies, or any
other similar or dissimilar causes whatsoever beyond Landlord’s reasonable
control, and not related to Landlord’s, Landlord’s Affiliates’ or the Property
Employees’ negligence or tortious conduct.

15.6. If Tenant desires that Landlord provide the services described in Sections
15.1, 15.2, or 15.3 in quantities in excess of the amounts which Landlord has
agreed to furnish, or at times other than which Landlord is required to furnish
such services, Landlord will directly charge Tenant for such excess or overtime
services at market rates.

15.7 Landlord warrants that all HVAC (which consists of rooftop units serving
all tenant spaces with appropriate air handlers, VAV boxes and controllers) and
mechanical plumbing are in good working order as of the Commencement Date of
this Lease and, as part of the Expenses, Landlord will maintain these systems.

ARTICLE 16. Rules and Regulations.

16.1. Tenant shall observe and comply with all rules and regulations applicable
to the Property reasonably promulgated by Landlord from time to time (the “Rules
and Regulations”) and with all other reasonable rules and regulations adopted by
the Association as such rules and regulations may be amended from time to time.
Landlord shall provide Tenant, from time to time, with true and complete copies
of all Rules and Regulations. Landlord shall apply the Rules and Regulations in
good faith and without discrimination against Tenant and any other tenant of the
Property. The terms, covenants, conditions, and provisions of this Lease shall
govern in the event of any conflict or inconsistency between this Lease and
Landlord’s Rules and Regulations.

18

--------------------------------------------------------------------------------



16.2. Neither Landlord, Tenant nor the Association shall be liable for the
non-compliance by any other tenant, occupant, or Owner of the Business Center
with the Rules and Regulations. Landlord covenants that any enforcement of the
Rules and Regulations by Landlord shall be in a non-discriminatory manner.

ARTICLE 17. Landlord’s Access to Premises; Related Matters.

17.1. Tenant shall permit Landlord to erect, use and maintain pipes, ducts and
conduits in and through the Premises, provided the same are installed adjacent
to or concealed behind the walls and ceilings of the Premises. Landlord shall be
allowed to bring into the Premises, upon reasonable advance notice to Tenant
(except in the case of an emergency), all necessary materials, equipment, tools,
and supplies to be used for any work permitted or required under this Lease;
and, so long as Tenant’s business operations are not materially or unreasonably
interrupted, except as otherwise provided herein, Rents shall not abate while
said repairs or alterations are being made. Landlord shall use reasonable
efforts to minimize interference with Tenant’s business operations in the
Premises.

17.2. Landlord shall at all times have a key to unlock all of the doors in and
about the Premises. No additional locks, other devices or systems, which would
restrict access to the Premises, shall be placed upon any doors without the
prior consent of the Landlord which consent shall not be unreasonably withheld
or delayed (provided however that Tenant shall provide to Landlord keys or other
means of access with respect to all such locks or systems). Landlord may enter
the Premises on Business Days during Business Hours on reasonable advance
notice, but at any time in case of emergency (and by force, if necessary, in
such event), to exhibit the Premises in connection with any prospective sale,
lease or financing; to inspect the Premises and/or to perform any maintenance;
or to make any repairs, alterations, or improvements which Landlord deems
necessary or which are otherwise permitted or required under this Lease.
Landlord shall use reasonable efforts to minimize interference with Tenant’s
business operations in the Premises.

ARTICLE 18. Subordination; Estoppel Certificates; Attornment.

18.1. Landlord represents that it is the owner of the Premises, that the
Premises are not subject to any ground or other underlying or superior leases,
and that the only holder of a Mortgage affecting the Premises as of the date of
this Lease is Commerce Bank, N.A. (“Current Mortgagee”). This Lease and the
leasehold estate created hereby are now and shall hereafter be subject and
subordinate in every respect to all Senior Encumbrances. This subordination
shall be self-operative; however, if and whenever requested by Landlord or the
holder of any Senior Encumbrance, Tenant shall execute and deliver promptly a
certificate or instrument in the lender’s standard form (in recordable form, if
required) reasonably requested to evidence such subordination. Notwithstanding
the foregoing, this Lease shall not be subject and subordinated to a future
Senior Encumbrance unless the holder of such future Senior Encumbrance executes
and delivers to Tenant a Non-Disturbance Agreement (as defined in paragraph
18.7).

18.2. Upon request of any future fee owner or the holder of any Senior
Encumbrance who succeeds to the rights of Landlord hereunder (any such Person is
referred to in this Section as a “New Landlord”), and provided that such New
Landlord has executed and delivered a Non-Disturbance Agreement to Tenant,
Tenant shall attorn to and recognize each New Landlord as “Landlord” under this
Lease; and Tenant shall promptly execute and deliver an instrument which each
New Landlord may reasonably request to evidence such attornment. Upon such
attornment, this Lease shall continue in full force and effect as, or as if it
were, a direct lease between New Landlord and Tenant; except, however, that any
New Landlord (if not Landlord, an Affiliate of Landlord, or a nominee or
designee of Landlord) shall not: be liable for any previous act or omission of
Landlord under the Lease, or any claim which shall have previously accrued to
Tenant against any prior Landlord (except that Tenant shall have the right to
enforce performance by the New Landlord of any covenant or obligation of
Landlord under the Lease that is of a continuing nature and that in fact
continues after New Landlord acquires title to Landlord’s interest hereunder);
or be bound by any prepayment to any prior Landlord of more than one month’s
Fixed Rent; or be subject to any offsets, abatements, claims, defenses, or
counterclaims which Tenant may have against any prior Landlord (excepting
however, any offsets or abatements expressly set forth in this Lease).

19

--------------------------------------------------------------------------------



18.3. Upon the request of a party (in this Section 18.3, the “Requesting Party”)
from time to time, the other party (the “Certifying Party”) shall, within ten
(10) business days of receipt of said written notice or request deliver to the
Requesting Party a written statement (each such, an “Estoppel Certificate”)
certifying that, to the extent accurate: there are no agreements other than the
Lease (and no amendments, modifications, extensions, or other revisions of the
Lease) in effect between Tenant and Landlord (or any other Person) with respect
to the Premises, to the best of the Certifying Party’s knowledge, such party has
no setoff claim, demand or cause of action against the Requesting Party; to the
best of the Certifying Party’s knowledge, the Requesting Party is not in default
in the performance of any of its obligations under the Lease; and the Certifying
Party has not given any notice of default to the Requesting Party; and that the
Certifying Party’s N.A.I.C.S. number or classification has not changed. In each
Estoppel Certificate the Certifying Party shall certify, also, the amount of
Fixed Rent then payable under the Lease, the amounts (and elements) of
Additional Rent then payable, and the dates to which Tenant has paid the same.

18.4. If the holder of any Senior Encumbrance requests insubstantial
modifications in this Lease as a condition to approval of any financing or
refinancing of the Land and/or the Building, Tenant will not unreasonably
withhold or delay making any such modifications so long as they do not adversely
affect Tenant’s rights and/or obligations under this Lease.

18.5. Tenant will pay no Fixed Rent under this Lease more than thirty (30) days
in advance of its due date.

18.6. Tenant will not seek to terminate the Lease by reason of any default of
Landlord without prior written notice thereof to the holder of any Mortgage
encumbering the Premises (provided Landlord has given written notice to Tenant
of such holder’s name and notice address) (“Lender”) and the lapse thereafter of
such time as under the Lease was offered to Landlord in which to remedy the
default; provided, however, that with respect to any default of Landlord under
the Lease which cannot be remedied within such time, if Lender commences to cure
such default within such time and thereafter diligently proceeds with such
efforts and pursues the same to completion, Lender shall have such time as is
reasonably necessary to complete curing such default, not to exceed sixty (60)
days. Notwithstanding the foregoing, (i) in the event either Lender or Landlord
do not cure or commence curing such default within the time provided to Landlord
under the Lease and the nature of the default threatens Tenant’s ability to
conduct its daily business or threatens to materially or adversely damage
tenant’s property located on the Leased Premises, or (ii) in the event that the
termination right Tenant seeks to exercise is pursuant to paragraph 2.4 of the
Work Agreement attached as Exhibit “D” to the Lease, Tenant shall be permitted
to exercise its rights under the Lease and/or Work Agreement.

18.7. Landlord shall cause the Current Mortgagee to execute and deliver to
Tenant a non-disturbance agreement substantially in the form annexed hereto as
Exhibit F, and otherwise in recordable form (each a “Non-Disturbance Agreement”)
within sixty (60) days of the complete execution of this Lease. Further,
Landlord shall exert commercially reasonable efforts to cause any future holders
of any Senior Encumbrance to execute and deliver to Tenant a Non-Disturbance
Agreement within sixty (60) days of the closing of any such loan evidencing the
Senior Encumbrance (or the execution of the ground lease, if the Senior
Encumbrance is a ground lease).

20

--------------------------------------------------------------------------------



ARTICLE 19. Inability to Perform.

19.1. Unless otherwise provided specifically to the contrary in this Lease, this
Lease and Tenant’s obligations to pay Rent and perform all of Tenant’s other
covenants, agreements, terms, provisions and conditions hereunder shall not be
affected, impaired or excused because Landlord is unable to fulfill any of
Landlord’s obligations or is unable to furnish or is delayed in furnishing any
work or service whatsoever expressly or impliedly to be furnished, or is unable
to make or is delayed in making any repairs.

ARTICLE 20. Surrender of Premises.

20.1. Upon the expiration of the Term or any earlier termination of this Lease,
Tenant shall quit and surrender to Landlord the Premises, broom clean, in the
same condition as on the Commencement Date, excepting Alterations performed by
Tenant in accordance with Article 10 which Tenant was not required to remove
pursuant to the provisions of Section 10.2 and excepting also ordinary wear and
tear and Damage and any damage caused by Landlord, Landlord’s Affiliates or
Property Employees. This Section shall survive the expiration of the Term or any
earlier termination of this Lease.

20.2. If Tenant remains in possession of the Premises after the expiration or
termination of this Lease without the express written consent of Landlord (which
consent shall refer specifically to this Section 20.2), the parties recognize
and agree that the damage to Landlord will be substantial, will exceed the
amount of monthly Fixed Rent and Additional Rent theretofore payable hereunder
and will be impossible to measure accurately. Tenant, therefore, shall be deemed
to be occupying the Premises as a tenant from month-to-month, at a monthly
rental payable in advance on the first day of each month, equal to (i) one
hundred fifty percent (150%) of the Fixed Rent and Additional Rent payable
during the last month of the Term for the first three (3) months of any such
holdover, and (ii) two hundred percent (200%) thereafter, subject to all of the
other terms of this Lease insofar as the same are applicable to a month-to-month
tenancy. Nothing herein contained shall be deemed to permit Tenant to remain in
possession of the Premises after the expiration or sooner termination of the
term of this Lease; provided, however, if Landlord has not entered into a Lease
or firm commitment to Lease or a contract of sale that requires Landlord to
deliver the Premises to a new tenant or contract purchaser on or before ninety
(90) days subsequent to the Expiration Date, and Tenant is not in Default, as is
permitted by this paragraph, then and in such events Tenant shall be permitted
to hold over for up to ninety (90) days subsequent to the Expiration Date as a
tenant from month-to-month, at one hundred fifty percent (150%) of the Fixed
Rent payable during the last month of the Term; further provided, however, that
should Tenant remain in possession subsequent to such date, Tenant shall be
liable to Landlord for damages suffered by Landlord, if any, as a result of such
holding over.

21

--------------------------------------------------------------------------------



ARTICLE 21. Assignment, Mortgaging, Subletting, etc.

21.1. Except as otherwise expressly provided in this Article, Tenant shall not,
without obtaining the prior written consent of Landlord which consent shall not
be unreasonably withheld or delayed, in each instance:

(a) assign or otherwise transfer this Lease or any part of Tenant’s right, title
or interest therein;

(b) sublet all or any part of the Premises or allow all or any part of the
Premises to be used or occupied by any other Persons; or

(c) mortgage, pledge or otherwise encumber this Lease, Tenant’s leasehold or the
Premises.

Any assignment or sublet not made in compliance with the provisions of this
Article 21 shall be void and of no force or effect.

21.2. Landlord’s consent shall not be required with respect to a sublease or
assignment by Tenant to a parent, subsidiary or affiliate of Tenant or to an
assignment of this Lease to a corporation into (or with) which Tenant is merged
or consolidated or to any Person to which substantially all of Tenant’s assets
are transferred, provided that (a) such merger, consolidation, or transfer of
assets is for a business purpose and not a device for the transfer of Tenant’s
interest in this Lease; (b) the assignee or successor entity in any such merger,
consolidation or transfer of assets has a net worth not materially less than
Tenant’s net worth (x) as of the date hereof, or (y) as of the date of such
merger, consolidation or transfer, as evidenced by financial statements prepared
and certified by independent certified public accountants.

For the purpose of this Section 21.2, a “subsidiary” or “affiliate” of Tenant
shall mean the following:

(c) An “affiliate” shall mean any Person, which, directly or indirectly,
controls or is controlled by or is under common control with Tenant.

(d) A “subsidiary” shall mean any business entity the majority of whose
ownership interests shall, at the time, be owned directly or indirectly by
Tenant.

21.3. Any assignment, whether made with Landlord’s consent to the extent
required pursuant to Section 21.1 or without Landlord’s consent pursuant to
Section 21.2, shall not be effective, and shall be void as against Landlord,
unless and until:

(a) the assignee shall execute, acknowledge and deliver to Landlord an
agreement, in form and substance reasonably satisfactory to Landlord, under
which (i) assignee assumes the obligations and performance of this Lease and
agrees to be bound by all of the covenants, agreements, terms, provisions and
conditions hereby on the part of Tenant to be performed or observed on and after
the effective date of any such assignment; and (ii) the assignor agrees that the
provisions of this Article shall continue to be binding upon it in the future,
notwithstanding the assignment or other transfer; and

(b) in the case of an assignment pursuant to Section 21.2 in connection with a
merger, consolidation or transfer of assets as described therein, Tenant or its
successor shall have delivered to Landlord financial statements evidencing
satisfaction of the net worth requirement in Section 21.2 (b), which requirement
may be waived in writing by Landlord in its sole discretion; and

(c) Tenant shall have complied with Section 21.8.

22

--------------------------------------------------------------------------------



21.4. Tenant covenants that, notwithstanding any assignment or transfer, Tenant
shall remain fully and jointly and severally liable for the payment of all Rents
due and to become due under this Lease and for the performance and observance of
all of the covenants, agreements, terms, provisions and conditions of this Lease
on the part of Tenant to be performed or observed. After any assignment,
subletting, or other transfer permitted under Sections 21.1 or 21.2, Tenant’s
liabilities and obligations under this Lease shall not be discharged, released
or impaired in any respect by any agreement or stipulation made by Landlord
extending the Term, or modifying any obligations contained in this Lease, or by
any waiver or failure of Landlord to enforce any of Tenant’s obligations under
this Lease except that, if any such agreement, stipulation or modification
increases the obligations of Tenant under this Lease (including any extension of
the Term beyond the Renewal Term), Tenant’s liability under this Lease shall
continue to be no greater than as if such agreement, stipulation or modification
had not been made.

21.5. If Tenant agrees to assign this Lease or to sublet fifty percent (50%) or
more of the Premises for a period equal to the then remaining Term of this Lease
(giving effect to the Renewal Term only if the option to lease the Premises for
the Renewal Term has then been duly exercised) Tenant shall, prior to the
effective date thereof (the “Effective Date”) deliver to Landlord executed
counterparts of any such agreement and of all ancillary agreements with the
proposed assignee or subtenant, as applicable. Landlord shall then have the
right to terminate this Lease on the Effective Date of such assignment or
sublease (with respect to the portion of the Premises proposed to be sublet, in
the case of a sublease) as if it were the Expiration Date and enter into a
direct lease, with Tenant’s proposed subtenant or assignee, such right to be
exercised by written notice to Tenant given within thirty (30) days of the date
Landlord receives executed counterparts of any sublease or assignment, provided,
however, Landlord shall not have such right to terminate if the assignment or
sublet is permitted pursuant to paragraph 21.2. If Landlord exercises its option
under this Section 21.5, (x) all Fixed Rent shall be reduced in proportion to
the rentable area of the Premises recaptured by Landlord, (y) Landlord shall
without any liability whatsoever to Tenant, enter into a direct lease, with
Tenant’s proposed subtenant or assignee on terms and conditions substantially
similar in all material respects to those set forth in the agreement evidencing
such assignment or sublease and (z) the named Tenant herein shall be released
from all obligations under this Lease which accrue from and after the date of
Landlord’s termination of this Lease in the case of a recapture of the entire
Premises in connection with a proposed assignment of the Lease or in connection
with a sublease of the entire Premises; or only from those obligations which
accrue from and after the date of Landlord’s recapture of, and which pertain to,
the space proposed to be sublet, in the case of a recapture of a portion of the
Premises (other than those obligations which, by their terms, survive the
expiration or termination of this Lease).

21.6. If Section 21.5 is inapplicable or, if Section 21.5 is applicable and
Landlord does not elect to terminate this Lease (in whole or in part) under
Section 21.5, Landlord shall not unreasonably withhold or delay its consent to
an assignment of this Lease, or a subletting of the whole or a part of the
Premises provided:

(a) Tenant shall give Landlord the name and business address of the proposed
subtenant or assignee, adequate information with respect to the nature and
character of the proposed subtenant’s or assignee’s business, references and
current financial information as are reasonably satisfactory to Landlord, and an
execution draft of the sublease or assignment agreement, all of which shall be
reasonably satisfactory to Landlord;

(b) the proposed subtenant or assignee must be a reputable party whose financial
net worth, credit and financial responsibility are, considering the obligations
under this Lease, reasonably satisfactory to Landlord;

23

--------------------------------------------------------------------------------



(c) the nature and character of the proposed subtenant or assignee and its
intended use of the Premises are in keeping with the standards of the Property
and do not pose an environmental risk to the Property;

(d) Tenant shall bear all costs of providing appropriate means of ingress and
egress from the sublet space (or of demising the space to be subleased from the
remainder of the Premises);

(e) Tenant shall have paid Landlord all reasonable Fees-And-Costs reasonably
incurred by Landlord in connection with the proposed transaction;

(f) the proposed subtenant or assignee is not (w) an employment or recruitment
agency; (x) school, college, university or educational institution whether or
not for profit; (y) so long as the ETS Restriction shall remain in effect,
engaged in the coaching or preparation of individuals to take standardized
training, aptitude, or intelligence tests (except for minor uses incidental to
other primary business uses of the assignee or subtenant); or (z) a Government
Entity or government of any other sovereign nation (or any branch or division
thereof);

(g) in the case of a subletting of a portion of the Premises that shall be
physically demised from the balance of the Premises, the portion so sublet shall
be regular in shape and suitable for normal renting purposes;

(h) there shall be no more than two (2) subtenants of the Premises at any time;
and

(i) the proposed subtenant or assignee is not a tenant of the Building or
someone actively negotiating with Landlord for space in the Building and space
is available for leasing in the Building.

21.7. If Landlord has not elected to terminate this Lease (in whole or in part)
under Section 21.5 or, if Landlord consents to any assignment or sublease,
Tenant shall pay Landlord, as Additional Rent:

(a) in the case of each and every assignment, an amount equal to fifty percent
(50%) of all sums and other considerations whatsoever paid to Tenant by the
assignee for (or by reason of) such assignment and attributable to the value of
the Lease (including any sums paid for the sale of Tenant’s fixtures, leasehold
improvements made at Tenant’s expense, equipment, furniture, furnishings or
other personal property which are in excess of the fair market value thereof if
the payment of such excess sums constitutes an attempt to avoid the provisions
of this Section) after first deducting the Rent and the reasonable costs
incurred by Tenant in connection with such assignment for legal fees and
disbursements, brokerage commissions, accounting fees and advertising costs; and

(b) in the case of each and every sublease fifty percent (50%) of all subrents
and additional charges payable to Tenant by the subtenant under the sublease
which exceed all Rents under this Lease accruing during the term of the sublease
in respect of the subleased space (allocated in proportion to the space demised,
as reasonably computed by the Managing Agent) pursuant to the terms hereof
(including, any sums paid for the sale or rental of Tenant’s fixtures, leasehold
improvements made at Tenant’s expense, equipment, furniture or furnishings or
other personal property which are in excess of the fair market value thereof if
the payment of such excess sums constitutes an attempt to avoid the provisions
of this Section) after first deducting the reasonable costs incurred by Tenant
in connection with such subletting for any legal fees and disbursements,
brokerage commissions, accounting fees, advertising costs, reasonable costs of
constructing demising walls in connection with any subletting.

24

--------------------------------------------------------------------------------



Tenant shall pay Landlord all amounts due under this Section 21.7 as and when
paid by the assignee or subtenant to Tenant. The provisions of this Section 21.7
shall not be applicable to any subletting or assignment made pursuant to Section
21.2.

21.8. As a condition precedent to Tenant’s assignment of the Lease or its sublet
of all or part of the Premises, Tenant, at its sole cost and expense, shall have
received from the NJDEP, if required, all approvals (if any) required to be
obtained pursuant to ISRA. No assignment or sublease shall become effective,
whether or not Landlord may have previously afforded its consent, if the terms
of this Section 21.8 are not satisfied.

ARTICLE 22. Quiet Enjoyment.

22.1. Upon paying all Fixed Rent and Additional Rent promptly when due and
keeping and performing the terms, covenants, conditions and provisions of this
Lease, Tenant may lawfully and quietly hold and enjoy the Premises during the
Term without hindrance, ejection, molestation, or interruption, subject,
however, to the terms, covenants, conditions, and provisions of this Lease.
Landlord shall not have the right to relocate Tenant.

22.2. Nothing in this Section shall prevent Landlord from performing alterations
or repairs on other portions of the Building not leased to Tenant, nor shall
performance of such alterations or repairs be construed as a breach of this
covenant by Landlord. In performing such alterations or repairs Landlord shall
exercise reasonable diligence to minimize interference with Tenant’s access to
the Premises or Tenant’s business operations, but shall not be required to
perform any maintenance, repairs, Restoration or Alterations on an overtime or
premium pay basis, so long as such does not interfere unreasonably or materially
with Tenant’s access to or use or occupancy of the Premises.

ARTICLE 23. Real Estate Brokers.

23.1. Each party hereby represents and warrants to the other party that it has
had no dealings with any real estate brokers or sales agents in connection with
the negotiation and execution of this Lease other than the Brokers named in
Article 1 hereof, who shall be paid by Landlord pursuant to separate agreements.

23.2. Each party agrees to indemnify and hold the other party harmless from and
against the breach, by the indemnifying party, of the representations and
warranties made pursuant to Section 23.1. Each party’s indemnity shall cover all
commissions, fees and expenses claimed by a real estate broker or sales agent
other than the Brokers and all expenses, which the other party incurs to defend
against any such claim, including all Fees-And-Costs.

ARTICLE 24. Adjacent Excavation; Shoring.

24.1. Except as otherwise provided herein, if excavation, foundation, other
substructure work, or other construction work shall be made or authorized upon
land adjacent to the Premises, Tenant shall afford to the Person causing (or
authorized to cause) such excavation, license to enter the Premises to do such
work as necessary to preserve the walls of the Building from injury or damage,
and to support the same by proper foundations, without any claim for damages or
indemnity against Landlord, or diminution or abatement of Rents; so long as such
does not interfere unreasonably or materially with Tenant’s access to or use or
occupancy of the Premises.

25

--------------------------------------------------------------------------------



ARTICLE 25. Defaults; Remedies.

25.1. Each of the following events shall be a “Default” under this Lease:

(a) Tenant fails to pay any amount of Fixed Rent, when the same shall be due and
such failure shall continue for ten (10) calendar days after written notice from
Landlord to Tenant;

(b) Tenant fails to pay any amount of Additional Rent when the same shall be
due, and such failure shall continue for ten (10) calendar days after written
notice from Landlord to Tenant;

(c) Tenant fails to keep or perform any other covenant or provision of this
Lease, and such failure continues for thirty (30) days after written notice from
Landlord, unless such failure requires work to be performed, acts to be done, or
conditions to be remedied which cannot be performed, done or remedied within
such thirty (30) days, in which case the Default shall not be deemed to exist as
long as Tenant duly commences and diligently and continuously prosecutes to
completion all steps necessary to cure and remedy the same;

(d) Tenant admits, in writing, that Tenant is unable to pay Tenant’s debts as
such become due;

(e) Tenant makes an assignment for the benefit of creditors;

(f) Tenant files a voluntary petition in bankruptcy or Tenant files any petition
or answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future Legal
Requirements, or Tenant seeks or consents to or acquiesces in the appointment of
any trustee, receiver or liquidator of Tenant or of the Premises (or, Tenant’s
interest therein) or of all or any substantial part of Tenant’s property; and

(g) if, within sixty (60) days after the commencement of any proceeding against
Tenant seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future Legal
Requirements, such proceeding is not dismissed; or if, within sixty (60) days
after the appointment (without the consent or acquiescence of Tenant) of any
trustee, receiver or liquidator of Tenant or of all or any substantial part of
Tenant’s property or of the Premises (or Tenant’s interest therein), such
appointment is not vacated or stayed on appeal or otherwise.

25.2. If and whenever any Default occurs, Landlord may give written notice to
Tenant (the “Termination Notice”) stating that this Lease and the Term shall
expire and terminate on the date specified in such Termination Notice (which
date shall be not earlier than five (5) days after the giving of the Termination
Notice). In such event, this Lease and the Term (and Tenant’s entire right,
title, and interest therein) shall expire and terminate as if the date specified
in the Termination Notice were the Expiration Date; and Tenant shall quit and
surrender the Premises but shall remain liable as hereinafter provided.

Notwithstanding the foregoing provisions of this Section 25.2, Landlord will not
be required to give any notice of default and no cure period shall be applicable
to the failure of Tenant to observe or perform any of its agreements or
obligations hereunder that are of the type (i.e., failure to pay timely the
Fixed Rent) of an agreement or obligation of which, within the immediately
preceding one hundred twenty (120) day period Tenant has committed two or more
defaults hereunder, and about which Landlord has transmitted to Tenant two or
more default notices.

26

--------------------------------------------------------------------------------



25.3. If and whenever any Default occurs, or if this Lease and the Term
terminate under Section 25.2, Landlord may without notice re-enter and repossess
the Premises; and Tenant shall remain liable as hereinafter provided. If
Landlord so re-enters, at its option, Landlord may:

(a) complete Landlord’s Work to the extent not then completed;

(b) repair and alter the Premises in such manner as Landlord may deem necessary
or desirable without relieving Tenant of any liability whatsoever under this
Lease; and

(c) let or relet the Premises (or any parts thereof) for the whole or any part
of the remainder of the Term, or for a longer period, in Landlord’s name or as
agent of Tenant, and pay and apply all rents and other sums thus collected or
received as follows:

(i) first, to all reasonable costs and expenses which Landlord pays or incurs in
terminating this Lease, re-entering, retaking, repossessing, repairing and/or
altering the Premises, and peaceably removing all Persons and property
therefrom, including all Fees-And-Costs;

(ii) second, to all reasonable costs and expenses which Landlord incurs in
securing any new tenant(s) of the Premises (including such costs brokerage
commissions and reasonable expenses of preparing the Premises for re-letting,
and all Fees-And-Costs; and, if Landlord maintains the Premises, all reasonable
costs and expenses of maintaining the Premises, including utilities); and

(iii) third, any balance then remaining on account of Tenant’s liability to
Landlord under this Lease.

In no case shall re-entry by Landlord, whether under summary proceedings or
otherwise, absolve or discharge Tenant from any liability whatsoever under this
Lease. Landlord shall have no obligation whatsoever to relet the Premises (or
any parts thereof), or to collect any rent or other sums due on any such
re-letting; and Landlord’s failure to relet or to collect Rent shall not relieve
Tenant of any liability whatsoever under this Lease.

25.4. Intentionally Omitted.

25.5. Nothing in this Lease shall limit or prejudice Landlord’s right to prove
and obtain as liquidated damages in any bankruptcy, insolvency, receivership,
reorganization or dissolution proceeding an amount equal to the maximum allowed
by any applicable Legal Requirements at the time when such damages are to be
proved, whether such amount is greater, equal to, or less than, the amount of
damages otherwise specified in this Article. Tenant’s interest in the Lease
shall not pass to any trustee, receiver, assignee for the benefit of creditors,
or any other person or entity, or otherwise by operation of law under the laws
of the State unless the Landlord consents in writing to such transfer.

25.6. No receipt of moneys by Landlord from Tenant after a termination of this
Lease, shall reinstate, continue or extend the Term or affect any Termination
Notice or other written notice previously given to Tenant, or operate as a
waiver of Landlord’s right to enforce payment of Fixed Rent or Additional Rent
then or subsequently becoming due, or operate as a waiver of Landlord’s right to
recover possession of the Premises. If Tenant is in arrears in the payment of
Fixed Rent or Additional Rent, Tenant waives its right, if any, to designate the
item against which any payments made by Tenant are to be credited and Tenant
agrees that Landlord may apply any payment made by Tenant to any items as
Landlord may reasonably see fit, irrespective of and notwithstanding any
designation or request by Tenant as to the items against which any such payment
shall be credited.

27

--------------------------------------------------------------------------------



25.7. In case of any such termination by summary proceedings or otherwise in the
event of a Default, Tenant agrees that:

(a) The Fixed Rent and all Additional Rent required to be paid by Tenant
hereunder will thereupon become due and be paid up to the time of such
termination or dispossess. Tenant will also pay to Landlord, as additional rent,
all of Landlord’s reasonable expenses for attorneys’ fees, brokerage
commissions, all costs paid or incurred by Landlord for retaking and
repossessing the Demised Premises (including the removal of persons and property
therefrom), restoring the Demised Premises to good order and condition, altering
and otherwise preparing the same for reletting (without regard to whether such
alterations may be characterized as capital improvements), the unamortized
portion of any rental concessions, Tenant fit-out or abatement (treated as if
amortized over the initial Term hereof) and for all other reasonable costs and
expenses incurred in securing a new tenant or tenants (all of the foregoing
collectively referred to as the “Early Termination Damages”).

(b) Landlord may, at any time and from time to time, relet the Demised Premises,
in whole or in part, in its own name, for a term or terms which, at Landlord’s
option, may be for the remainder of the then current Term of this Lease, or for
any longer or shorter period. Landlord undertakes to use reasonable efforts to
relet the Demised Premises so as to mitigate damages but will not be required to
prefer such reletting to any letting of other vacant space in the Building.

(c) Tenant will be obligated and agrees to pay to Landlord, upon demand, and
Landlord will be entitled to recover from Tenant, the Early Termination Damages
plus damages in an amount equal to the excess, if any, of (i) all Fixed Rent and
all Additional Rent as would have been required to be paid by Tenant under this
Lease for each calendar month had this Lease and the Term not been so
terminated, over (ii) the rents, if any, collected by Landlord in respect of
such calendar month pursuant to any reletting. In no event will Tenant be
entitled to receive any excess of such rents over the sums payable by Tenant to
Landlord hereunder. Said damages will be payable by Tenant to Landlord in
monthly installments in the same manner as Fixed Rent hereunder, and no suit or
action brought to collect the amount of the deficiency for any month will in any
way prejudice Landlord’s right to collect the deficiency for any subsequent
month by a similar proceeding.

Alternatively, Landlord may, at Landlord’s sole option, without notice and
without prejudice to any other rights or remedies of Landlord hereunder or at
law or in equity, recover from Tenant, in addition to the Early Termination
Damages, as liquidated damages for such Default, expiration and/or dispossess,
an amount equal to the difference between (i) the Fixed Rent and all additional
rent reserved in this Lease from the date of such Default to the Expiration Date
and (ii) the then fair market rental value of the Demised Premises for the same
period, discounted to present value at a rate not more than four percent (4%)
per annum. Said damages will become due and payable to Landlord immediately upon
such Default of this Lease and without regard to whether this Lease be
terminated or not, and if this Lease be terminated, without regard to the manner
in which it is terminated.

(d) Suit or suits for the recovery of any and all such damages, or for any
installments thereof, may be brought by Landlord from time to time at its
election, and nothing herein contained will be deemed to require Landlord to
postpone suit until the date the Term would have expired had the Lease not been
terminated as provided herein or under any provision of law or had Landlord not
re-entered into or upon the Demised Premises.

 

28



--------------------------------------------------------------------------------



(e) If any statute or rule of law governing Landlord’s claim for damages will
limit the amount of such claim capable of being so proved and allowed, Landlord
will be entitled to prove as and for liquidated damages and have allowed an
amount equal to the maximum allowed by or under any such statute or rule of law.

25.8. Tenant, for itself and all claiming through or under Tenant, including,
but not limited to its creditors, upon the termination of this Lease by Landlord
in accordance with the terms hereof or in the event of re-entry or recovery of
possession of the Premises by process of law or otherwise, hereby waives to the
fullest extent permitted by law any right of redemption provided or permitted by
any statute, law or decision now or hereafter in force, and hereby waives,
surrenders and gives up all rights or privileges which it or they may or might
have under and by reason of any present or future law or decision to redeem the
Premises or for a continuation of this Lease after having been dispossessed or
ejected therefrom by process of law.

25.9. TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD AND TENANT HEREBY WAIVE
TRIAL BY JURY IN ANY LEGAL PROCEEDING BROUGHT BY EITHER AGAINST THE OTHER WITH
RESPECT TO ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT OR TENANT’S USE OR OCCUPANCY
OF THE PREMISES (OTHER THAN ANY SUIT FOR PERSONAL INJURY).

25.10. In event of any Default, or any threatened breach by a party of any term,
covenant, condition or provision of this Lease, the other party shall be
entitled to enjoin such Default or threatened breach.

25.11. Each right and remedy of a party in this Lease shall be cumulative and in
addition to every other right or remedy of such party in this Lease, or now or
hereafter existing at law or in equity; and the exercise (or beginning of
exercise) by a party of any one or more rights or remedies shall not preclude
the simultaneous or later exercise by such party of any and all other rights or
remedies of such party in this Lease, or now or hereafter existing at law or in
equity.

ARTICLE 26. Indemnification.

26.1. Tenant hereby agrees to indemnify Landlord and Landlord’s Affiliates and
hold Landlord and Landlord’s Affiliates harmless from and against (and to pay
the full amount of) all loss, liability, obligation, damage, penalty, tax, cost,
claim, demand, judgment, charge, or expense (other than consequential damages)
which Landlord and/or Landlord’s Affiliates may suffer, incur, or pay out, or
which may be asserted against Landlord and/or Landlord’s Affiliates to the
extent resulting from:

(a) any Legal Proceeding by Landlord to terminate the Lease, or any other Legal
Proceeding by Landlord against Tenant, in which Landlord secures a judgment
against Tenant, final beyond appeal;

 

29



--------------------------------------------------------------------------------



(b) any Default by Tenant under the Lease (including matters involving the
payment of Rent and Additional Rent);

(c) subject to the provisions of Section 12.6, any bodily injury, sickness,
disease or death of or to any Person, or any Damage to or of the Premises or the
Property (or to property of any other Person), resulting from any negligent or
willful acts or omissions of Tenant, or Tenant’s Affiliates;

(d) any failure of Tenant to comply with Legal Requirements or Insurance
Requirements (as required under this Lease and made known to Tenant by
Landlord); and

(e) the storage, maintenance, use, discharge, spillage or disposal of any
Hazardous Substances on, in, under or affective, any portion of the Premises or
the Property by Tenant, Tenant’s Affiliates and/or Tenant’s subtenants or
contractor.

Landlord hereby agrees to indemnify Tenant and Tenant’s Affiliates and hold
Tenant and Tenant’s Affiliates harmless from and against (and to pay the full
amount of) all loss, liability, obligation, damage, penalty, tax, cost, claim,
demand, judgment, charge, or expense (other than consequential damages) which
Tenant and/or Tenant’s Affiliates may suffer, incur, or pay out, or which may be
asserted against Tenant and/or Tenant’s Affiliates to the extent resulting from:

(aa) any Legal Proceeding by Tenant to terminate the Lease, or any other Legal
Proceeding by Tenant against Landlord, in which Tenant secures a judgment
against Landlord, final beyond appeal;

(bb) any default by Landlord in the observance or performance of any obligation
under the Lease;

(cc) subject to the provisions of Section 12.6, any bodily injury, sickness,
disease or death of or to any Person, or any Damage to the Premises or the
Property (or to property of any other Person), resulting from the negligent or
willful acts or omissions of Landlord or Landlord’s Affiliates;

(dd) any failure of Landlord to comply with Legal Requirements or Insurance
Requirements (as required under this Lease).

(ee) the storage, maintenance, use, discharge, spillage or disposal of any
Hazardous Substances on, in, under or affective, any portion of the Premises or
the Property by Landlord, Landlord’s Affiliates and/or Landlord’s subtenants or
contractors.

Any reference in Sections 26.2, 26.3 and 26.4 to “the indemnifying party” shall
mean the party required to indemnify and hold harmless the Persons entitled to
indemnification under this Section 26.1; any reference in Sections 26.2, 26.3
and 26.4 to “the indemnified Persons” shall mean the Persons entitled to be
indemnified and held harmless under this Section 26.1, as the context requires.
Any reference to “loss” or “liability” in this Section shall be deemed to
include, with respect to the matters described in subparagraphs (e) and (ee)
hereinabove set forth, the costs and expenses incurred in connection with any
investigation of site conditions or any cleanup, remediation, removal, or
restoration work required by any Government Entity because of Hazardous
Substances present on or about the Premises or the Property.

26.2. The indemnifying party shall defend any and all Legal Proceedings
commenced against the indemnified Persons by any Person concerning any matter
covered by any indemnity or obligation under Section 26.1. In such event, the
indemnifying party shall deliver to the indemnified Persons copies of documents
served in any Legal Proceeding and, whenever requested by the indemnified
Persons, shall advise as to the status of such Legal Proceeding. If the
indemnifying party fails to defend diligently any such Legal Proceeding, or if
the indemnified Persons elect to defend by written notice to the indemnifying
party at any time, the indemnified Persons shall have the right (but no
obligation) to defend the same at such indemnifying party’s expense. The
indemnifying party shall not settle any such Legal Proceeding without the
indemnified Persons prior written consent, which consent shall not be
unreasonably withheld or delayed.

 

30



--------------------------------------------------------------------------------



26.3. The indemnities and obligations set forth in Sections 26.1 and 26.2 shall
cover and include all reasonable Fees-And-Costs incurred by an indemnified
Person in connection with any and every matter and amount referred to in
Sections 26.1 and 26.2. The indemnifying party shall pay all such Fees-And-Costs
to an indemnified Person within thirty (30) days after demand.

26.4. The indemnifying party shall notify each indemnified Person promptly of
every Legal Proceeding or claim which may or might be covered by any indemnity
under this Article 26 and/or by any insurance. The indemnifying party shall also
give timely notice of such Legal Proceedings and claims to each insurer that has
issued an applicable policy of insurance; and any insured claim for which an
indemnifying party may be responsible may be defended by such party’s insurance
carrier.

26.5. In the event of any loss, liability, obligation, damage, penalty, tax,
cost, claim, demand, judgment, charge or expense results from the joint or
concurrent acts or omissions of both the Tenant and Landlord, then Tenant and
Landlord shall indemnify and hold each other harmless in direct proportion to
each party’s respective share of liability.

ARTICLE 27. Consents and Approvals.

27.1. Landlord shall consider each request by Tenant for Landlord’s consent or
approval in good faith.

27.2. If any provision of this Lease expressly or impliedly obligates Landlord
not to unreasonably withhold its consent or approval, an action for declaratory
judgment or specific performance will be Tenant’s sole right and remedy in any
dispute as to whether Landlord has breached such obligation.

ARTICLE 28. Notices.

28.1. All notices, requests, demands, elections, consents, approvals and other
communications hereunder must be in writing (each such, a “notice”) and
addressed as follows (or to any other address which either party may designate
by notice):

 

 

If to Landlord:

 

 

 

250 Phillips Associates L.L.C.

 

c/o Trillium Realty Agency, Inc.

 

83 Princeton Avenue, Suite 3C

 

Hopewell, NJ 08525

 

Attention: Mr. Paul I. McArthur

 

31



--------------------------------------------------------------------------------



 

with a copy to:

 

 

 

Rubin, Ehrlich & Buckley, P.C.

 

731 Alexander Road, Building #1

 

Princeton, NJ 08540

 

Attention: Bruce Lubitz, Esq.

 

 

If to Tenant:

 

 

 

Antares Pharma, Inc.

 

250 Phillips Boulevard

 

West Trenton, NJ 08628

 

Attention: CFO

 

 

with a copy to:

 

 

 

Morgan, Lewis & Bockius LLP

 

1701 Market Street

 

Philadelphia, PA 19103

 

Attention: Joanne Soslow, Esq.


Any notice required or desired to be given under this Lease by either party to
the other shall be deemed to have been duly given only if delivered by hand,
evidenced by written receipt, or mailed by either first class, registered mail,
return receipt requested, postage and fees prepaid or overnight delivery
service, evidenced by written receipt. A notice sent by registered mail shall be
deemed given as of the receipt date indicated on the return receipt. All other
notices shall be deemed given when received or when delivery thereof is refused.

ARTICLE 29. No Waivers.

29.1. No agreement to accept a surrender of this Lease shall be valid unless in
writing signed by Landlord. The delivery of keys to any Agent of Landlord shall
not operate as a termination of this Lease or a surrender of the Premises. The
failure of either party to seek redress for violation of or to insist upon the
strict performance of, any covenant or condition of this Lease shall not prevent
a subsequent act, which would have originally constituted a violation, from
having all the force and effect of an original violation.

29.2. This Lease contains the entire agreement between the parties, and any
executory agreement hereafter made shall be ineffective to change, modify,
discharge or effect an abandonment of it in whole or in part unless such
executory agreement is in writing and signed by the party against whom
enforcement of the change, modification, discharge or abandonment is sought.

ARTICLE 30. No Representations by Landlord; Landlord’s Interest; Transferee
Landlords.

30.1. Neither Landlord, Landlord’s Affiliates nor Landlord’s agents have made
any representations or promises with respect to the Property or the Premises
except as expressly set forth in this Lease.

 

32



--------------------------------------------------------------------------------



30.2. Tenant agrees to look solely to Landlord’s interest in the Property for
the satisfaction of any right or remedy of Tenant for the collection of a
judgment (or other judicial process) requiring the payment of money by Landlord
or Landlord’s Affiliates, in the event of any liability by Landlord, and no
other property or assets of Landlord or of Landlord’s Affiliates shall be
subject to levy, execution, attachment, or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder, or Tenant’s use and occupancy of
the Premises, or any other liability of Landlord or Landlord’s Affiliates to
Tenant.

30.3. Nothing contained in this Lease shall be deemed in any way to limit,
restrict or otherwise affect Landlord’s absolute right at any time or times to
convey Landlord’s interest in and to the Property, subject at all times to this
Lease, or to assign its interest in this Lease, or to assign from time to time
the whole or any portion of Fixed Rent or Additional Rent at any time paid or
payable hereunder by Tenant to Landlord, to a lender, lessor or other transferee
designated by Landlord in a notice to Tenant, and in any such case Tenant shall
pay Fixed Rent and Additional Rent payable by Tenant to Landlord, or the portion
thereof so assigned, subject to the provisions of this Lease, to Landlord’s
designee at the address mentioned in any such Notice.

30.4. In the event of any transfer of title to the Property, or in the event of
a lease of the Property, the transferor Landlord shall be and hereby is entirely
freed and relieved of all covenants, obligations and liabilities of Landlord
hereunder to be performed after the date of such transfer or lease of the
Property, as the case may be, and it shall be deemed and construed as a covenant
running with the land without further agreement between the parties or their
successors in interest, or between the parties and the transferee of title to
the Property or said lease, or the said lessee of the Property, provided that
the transferee or the lessee, as applicable, has assumed and agreed to carry out
any and all covenants, obligations and liabilities of Landlord accruing after
the date of such transfer or lease of the Property, as the case may be.

ARTICLE 31. Signage; Parking; Waiver of Zoning Rights.

31.1. Tenant shall have the right to place one (1) identifying sign on the
building directory monument on the Property together with other tenants of the
Business Center and one (1) sign on the exterior entrance door to the Premises
and one (1) sign over the suite entrance door on the Building exterior. The
size, type, graphic layout and color of each such sign shall be subject to the
written approval of Landlord, and shall conform to the signage criteria of the
Business Center. All costs associated with any sign(s), including but not
limited to application fees, legal fees, design, construction and installation
expenses, shall be paid directly by Tenant. Tenant shall not affix or display
any other sign, advertisement or notice of any prior nature visible from the
exterior of the Premises without the prior written consent of Landlord. At the
termination of the Lease, Tenant shall, at its sole cost and expense, remove
such signs and restore and repair any resulting damage.

31.2. Landlord shall provide Tenant with 28 unassigned parking spaces for
automobile parking in the Building parking area for use by Tenant and its
employees during the Term, on a non-exclusive basis in common with other Tenants
of the Building. Tenant’s use of the parking facilities shall be subject to all
of Landlord’s and the Association’s regulations with respect to parking and to
Tenant’s compliance with any variance or other governmental permission
applicable with respect to such parking.

31.3. The Building is known as “250 Phillips Boulevard”. Landlord shall have the
right at any time to change the designated address of the Building upon not less
than one hundred eighty (180) days’ advance notice to Tenant, in which event
Landlord shall reimburse Tenant for the reasonable cost of reprinting stationery
and business cards.

 

33



--------------------------------------------------------------------------------



31.4. Tenant hereby quitclaims, releases, transfers and assigns to Landlord any
interest of any kind in any zoning or development rights with respect to the
Land and/or the Property, which Tenant might acquire by reason of this Lease.

ARTICLE 32. Memorandum of Lease; No Recording.

32.1. At Landlord’s or Tenant’s request, the parties shall execute and deliver a
memorandum of lease in form and substance satisfactory to Landlord and Tenant;
said memorandum of this Lease shall not be deemed to modify or to change any of
the provisions of this Lease.

32.2. This Lease shall not be recorded by Tenant and any attempted or actual
recording shall be a Default hereunder, provided, however, at Tenant’s request,
Landlord will execute and permit to be recorded, as the case may be, a
memorandum of lease and any Non-Disturbance Agreements.

ARTICLE 33. Renewal Term.

33.1. Provided no Default exists at the time of such election, Tenant may renew
this Lease for one additional period of five (5) years, by delivering written
notice of the exercise thereof to Landlord not later than two hundred seventy
(270) days before the expiration of the Term. The Fixed Rent payable for each
month during the Renewal Term shall be the greater of (x) the Fixed Rent during
the last year of the original term, or (y) one hundred percent (100%) of the
prevailing fair market rental rate (the “Prevailing Rental Rate”) at the
commencement of the Renewal Term, taking into consideration all relevant factors
for renewals of space of equivalent quality, size, utility and location, with
the length of the Renewal Term, the credit standing of Tenant, any tenant
inducements and the additional factors set forth below to be taken into account.

33.2. The Renewal Term shall be upon the same terms, covenants and conditions of
this Lease as shall be in effect immediately prior to the renewal, except that:
(i) Fixed Rent shall be adjusted to the greater of the Fixed Rent during the
last year of the original Term or Prevailing Rental Rate; (ii) Tenant shall have
no further renewal option unless expressly granted by Landlord in writing; and
(iii) Landlord shall lease to Tenant the Premises in their then-current
condition, and Landlord shall not provide to Tenant any allowances (e.g., moving
allowance, construction allowance, and the like) or other tenant inducements,
which factors shall be taken into consideration in determining the Prevailing
Rental Rate.

33.3. For the purposes of determining the Prevailing Rental Rate, the following
procedures shall apply:

(i) Landlord shall give Tenant notice (the “Rent Notice”) not later than one
hundred eighty (180) days prior to the commencement of the Renewal Term, which
Rent Notice shall set forth Landlord’s determination of the Prevailing Rental
Rate (“Landlord’s Determination”);

(ii) Tenant shall give Landlord notice (“Tenant’s Notice”), within thirty (30)
days after delivery of the Rent Notice, stating whether Tenant accepts or
disputes the Landlord’s Determination or whether Tenant desires to terminate its
exercise of the Renewal Option. If Tenant’s Notice accepts Landlord’s
Determination or Tenant fails or refuses to give Tenant’s Notice, Tenant shall
be deemed to have accepted Landlord’s Determination. If Tenant’s Notice disputes
Landlord’s Determination, Tenant’s Notice shall specify Tenant’s determination
of the Prevailing Rental Rate (“Tenant’s Determination”) as determined by an
independent real estate appraiser;

 

34



--------------------------------------------------------------------------------



(iii) Landlord shall give Tenant notice (“Landlord’s Notice”), within twenty
(20) days after delivery of Tenant’s Determination, of whether Landlord accepts
or disputes Tenant’s Determination. If Landlord’s Notice accepts Tenant’s
Determination or if Landlord fails or refuses to give Landlord’s Notice,
Landlord shall be deemed to have accepted Tenant’s Determination. If Landlord’s
Notice disputes Tenant’s Determination, Landlord shall deliver to Tenant, within
thirty (30) days after receipt of Tenant’s Notice, Landlord’s determination of
the Prevailing Rental Rate (“Landlord’s Second Determination”), as determined by
an independent real estate appraiser. If Landlord’s Second Determination exceeds
Tenant’s Determination by ten percent (10%) or less, the Fixed Rent shall be the
average of Landlord’s Second Determination and Tenant’s Determination. If
Landlord’s Second Determination exceeds Tenant’s Determination by more than ten
percent (10%), Landlord or Tenant shall apply to the American Arbitration
Association (or any successor organization) to designate a third independent
real estate appraiser (the “Third Appraiser”) in accordance with the
then-prevailing rules, regulations and/or procedures of the American Arbitration
Association, and if the American Arbitration Association (or any successor
organization) shall be unable or unwilling to designate the Third Appraiser,
then either party may commence a legal proceeding to have the Third Appraiser
appointed.

(iv) The Third Appraiser shall conduct such hearings and investigations as he
may deem appropriate and shall, within thirty (30) days after the date of
designation of the Third Appraiser, choose either Landlord’s Second
Determination or Tenant’s Determination, and such choice shall be conclusive and
binding upon Landlord and Tenant. Each party shall pay its own counsel fees and
expenses in connection with any arbitration hereunder, including the expenses
and fees of any appraiser selected by it in accordance with the terms hereof.
The unsuccessful party shall bear the costs and expenses of the Third Appraiser.
Any appraiser appointed hereunder shall be an independent real estate appraiser
with at least ten (10) years experience in leasing and valuation of properties
that are similar in character to the Building in the same geographic market
area. The appraisers shall not have the power to add to, modify or change any of
the provisions of this Lease.

(v) If the final determination of the Prevailing Rental Rate shall not be made
on or before the first day of the Renewal Term, pending such final
determination, Tenant shall continue to pay, as the Fixed Rent for the Renewal
Term, an amount equal to Landlord’s Determination (or, if Landlord shall have
given Landlord’s Second Determination, Landlord’s Second Determination), which
amount shall in all events be in addition to all Additional Rent payable under
the terms of this Lease. If, based upon the final determination hereunder of the
Fixed Rent, the payments made by Tenant on account of Fixed Rent for such
portion of the Renewal Term were greater than the Fixed Rent payable for the
Renewal Term, the amount of such excess shall be refunded by Landlord to Tenant
within ten (10) business days following the final determination of Fixed Rent.

(vi) Landlord and Tenant shall promptly execute an amendment to this Lease
evidencing the Renewal Term, but no such amendment shall be necessary in order
to make the provisions hereof effective.

33.4. Tenant’s rights hereunder shall terminate if (x) this Lease or Tenant’s
right to possession of the Premises is terminated in accordance with terms of
this Lease, (y) Tenant fails to timely exercise its option, time being of the
essence with respect to Tenant’s exercise thereof, or (z) a Default exists at
the time of exercise of the option or on the date the Renewal Term would
commence.

 

35



--------------------------------------------------------------------------------



ARTICLE 34. Miscellaneous.

34.1. This Lease shall be governed by and construed in accordance with the laws
of the State.

34.2. Any interest payable by a party under this Lease shall be at the Interest
Rate, unless otherwise provided.

34.3. Schedules “A” and “B” and Exhibits “A” through “F” (and all accompanying
schedules and appendices) to this Lease are incorporated in this Lease by
reference.

34.4. The terms, covenants, conditions, and provisions of this Lease shall bind
and inure to the benefit of Landlord and Tenant and their permitted legal
representatives, successors, and assigns.

34.5. The unenforceability, invalidity, or illegality of any provision herein
shall not render any other provision herein unenforceable, invalid, or illegal.

34.6. Wherever used in this Lease the words “include” or “including” shall be
construed as incorporating “but not limited to” or “without limitation”; the
phrase “at Tenant’s expense” or “at Landlord’s expense” means at the sole and
exclusive expense of the respective party.

34.7. Wherever this Lease imposes any obligation upon Tenant or Landlord, or
provides that Tenant or Landlord shall be responsible for any action or matter,
the Lease shall be construed to mean that such party shall perform or undertake
the matter at such party’s expense.

34.8. In the event either party commences a Legal Proceeding to enforce any of
the terms of this Lease, the prevailing Party in such action shall have the
right to recover reasonable attorneys’ fees and costs from the other party, to
be fixed by the court in the same action. The “prevailing Party” (i) as used in
the context of Legal Proceedings in the Bankruptcy Court shall mean the
prevailing Party in an adversary proceeding or contested matter, or any other
actions taken by the non-bankruptcy Party which are reasonably necessary to
protect its rights under this Lease, and (ii) as used in the context of Legal
Proceedings in any court other than the Bankruptcy Court shall mean the Party
that prevails in obtaining a remedy or relief which most nearly reflects the
remedy or relief which the Party sought; so that, for example, the prevailing
Party may be a Party which is ordered to pay $100.00 where the obligation to pay
$80.00 was undisputed and the claiming Party claimed that it was entitled to
$1,000.00.

34.9. The captions of this document are for the convenience of the parties only
and neither limit, nor amplify the provisions of this Lease.

34.10. Each party represents and warrants to the other that the execution,
delivery and performance of this Lease has been duly authorized by all necessary
corporate, limited liability company or partnership action.

34.11. This Lease may be executed by the parties hereto in separate
counterparts, each of which, when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
agreement, and all signatures need not appear on any one counterpart.

34.12. In the event Landlord commits a material default in the performance of
any of the terms, covenants or conditions of the Lease, and such failure shall
continue for thirty (30) days after Landlord’s receipt of written notice from
Tenant which notice shall state the exact nature of the obligation of Landlord
that Tenant maintains has not been performed, Tenant shall have the right (but
not the obligation) to (i) perform such obligation on behalf of Landlord
(“Tenant’s Self-Help Right”) in a commercially reasonable manner or (ii)
terminate this Lease (“Tenant’s Termination Right”) upon written notice to
Landlord, in both cases provided that no Default then exists. If Tenant
exercises Tenant’s Self-Help Right, Tenant shall provide Landlord with a second
written notice within fifteen (15) days thereafter which (y) itemizes Tenant’s
reasonable out-of-pocket costs resulting from the exercise of Tenant’s Self-Help
Right (together with reasonable back-up documentation) and (z) states that
Landlord shall be obligated to refund such costs to Tenant within thirty (30)
days of the date of the notice. If Landlord does not refund such costs to Tenant
within this time period, Tenant shall be permitted to deduct the amount set
forth in the notice from the next payment(s) of Rent. Notwithstanding anything
set forth herein to the contrary, the parties acknowledge that, in the event
Landlord cannot reasonably cure such failure within the thirty (30) day period,
Tenant shall not be entitled to Tenant’s Self-Help Right or Tenant’s Termination
Right so long as Landlord commences to cure such failure within the thirty (30)
day period and proceeds diligently thereafter to seek to effect such cure.

 

36



--------------------------------------------------------------------------------



34.13. Notwithstanding anything set forth herein to the contrary, Tenant’s
obligations regarding compliance with Legal Requirements shall be limited to
such requirements as are applicable to Tenant’s particular use of the Premises
and not requirements of general applicability to the Building, Property or the
Premises.

34.14. Tenant may have access to the Premises 24 hours per day, 7 day per week,
subject to the other provisions of this Lease. Tenant shall have the right to
use in common with the other tenants of the Building, their invitees, customers
and employees, the stairways, halls, toilets and sanitary facilities, and all
other general common facilities contained in the Building, as well as the
sidewalks, delivery areas and parking facilities, and appurtenances thereto, as
shown on Schedule A annexed hereto.

34.15. Tenant represents and warrants that it is a Delaware corporation.

34.16. Notwithstanding any contrary provisions, in the event that the Premises
become unusable as a result of a loss of services (e.g. electrical, plumbing,
HVAC, etc.) for seven (7) consecutive days, and such loss of service does not
result from the actions or inactions of Tenant, its agents, servants, employees
or contractors, Tenant shall be entitled to an abatement of Rent from the
seventh consecutive day of such loss of service to the date when the service is
restored. Such abatement shall be in direct proportion to the ratio of the area
of the Premises so rendered unusable to the total area of the Premises.

34.17. The parties acknowledge that financial incentives offered by the State of
New Jersey to businesses similar to Tenant, including without limitation, the
New Jersey Economic Development Authority’s Business Employment Incentive
Program (BEIP), are a material inducement for Tenant to enter into this Lease.
The foregoing notwithstanding, Tenant acknowledges that Landlord has not made
any representation as to the availability of funds from the BEIP or similar
program, and Tenant’s obligations under this Lease shall not be conditioned
upon, nor affected by, the receipt of or failure to receive any such financial
incentives.

{SIGNATURES APPEAR ON THE FOLLOWING PAGE}

 

37



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this lease as
of the date and year first above written.

 

WITNESS:

 

250 PHILLIPS ASSOCIATES L.L.C.

 

 

 

 


/s/ MARK BENNISON

 

 By:


/s/ PAUL MCARTHUR



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

Name: Mark Bennison

 

 

Name:

 

 

 

Title:

 

 

WITNESS:

 

ANTARES PHARMA, INC.

 

 

 

 


/s/ STEPHANIE BALDWIN

 

 By:


/s/ ROBERT APPLE



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

Name: Stephanie Baldwin

 

 

Name: Robert Apple

 

 

 

Title: CFO

 

38



--------------------------------------------------------------------------------



Schedule A

The Unit

Condominium Unit No. 250 in Building 250 in “The Princeton Crossroads One Office
Condominium”, commonly known as 250 Phillips Boulevard, being Tax Lot 6-C-250 in
Block 225.01 as shown on Sheet 36 of the Ewing Township, Mercer County, New
Jersey Tax Map created in accordance with the “Master Deed and Declaration of
Restrictive and Protective Covenants, Easements, Charges & Liens for the
Princeton Crossroads One Office Condominium,” dated March 17, 1993 and recorded
in the Mercer County Clerk’s Office on March 25, 1993 in Deed Book 2671, Page
85, et seq., and as the same is subject to further lawful amendment (the “Master
Deed”).

 

39



--------------------------------------------------------------------------------



Schedule B

Permitted Encumbrances

The following are “Permitted Encumbrances” to which this Lease (and Tenant’s
estate hereunder) are and shall be subject or subordinate, as the case may be:

1. all zoning regulations and ordinances of the State or the City and all other
applicable laws and regulations of every kind whatsoever, whensoever enacted;

2. utility company rights, licenses, and/or easements to maintain poles, lines,
wires, towers, stations, cables, pipes, boxes and/or other fixtures or
installations presently serving, crossing, existing, or granted on, under or
with respect to the Property (none of which unreasonably or materially adversely
affect Tenant’s rights under this Lease);

3. all covenants, restrictions, easements, or reservations (if any) of record
against the Property as of the date of this Lease (none of which unreasonably or
materially adversely affect Tenant’s rights under this Lease); and

4. encroachments, overlaps, boundary line disputes and other matters that would
be disclosed by an accurate survey and inspection of the Premises.

 

40



--------------------------------------------------------------------------------



Exhibit A

Floor Plan of Premises

 

[a04img1.jpg]


41

--------------------------------------------------------------------------------



Exhibit B-1

Definitions

The following terms shall have the following meanings wherever used in this
Lease:

“Alteration” means any and every alteration, addition, construction or
improvement of or to the Premises, other than Decorations.

“Association” means Princeton Crossroads at Ewing Owners Association, Inc., a
New Jersey not-for-profit corporation, together with its successors and assigns.

“Board of Trustees” means the Board of Trustees of the Association, as defined
in the Declaration. References in this Lease to the “Board” are to the Board of
Trustees.

“Building Systems” means the base building life/safety, sprinkler, heating,
ventilating, air conditioning, plumbing, mechanical and electrical systems,
installations, and facilities of the Building (exclusive of Tenant’s
supplemental, special or unique systems, installations or facilities) which
serve both the Premises and other portions of the Building.

“Business Center” means all of the improved and unimproved real property
described by metes and bounds in Exhibit A to the Declaration, together with all
other real property, which is now, or may hereafter become, subject to the
Declaration, together with any and all buildings, structures and improvements
now or hereafter constructed thereon and together with any appurtenances
thereto.

“Business Days” means all days except Saturdays, Sundays and days observed by
the Federal government, the New Jersey State government or the City of Trenton
as legal holidays and such other days as shall be designated as holidays by any
applicable union contract.

“Business Hours” means 8:00 a.m. to 6:00 p.m. on Business Days.

“By-Laws” means the Bylaws of the Association, as the same may be amended from
time to time.

“City” means the Township of Ewing, Mercer County, New Jersey and/or any other
municipality having jurisdiction over the Property, and any successor thereto.

“Common Areas” is defined in, and/or determined pursuant to, the Declaration.

“Common Elements” is defined in, and/or determined pursuant to, the Declaration.

“Common Facilities” is defined in, and/or determined pursuant to, the
Declaration.

“Condemnation” (or to “Condemn”) means any and every taking (temporary or
permanent) for any public or quasi-public purpose, by any Government Entity by
exercise of condemnation or eminent domain (or any transfer or conveyance by
agreement in lieu thereof).

“Damage” means any and all damage or destruction resulting from fire, flood or
other casualty.

42

--------------------------------------------------------------------------------



 

“Declarant” is defined in the Declaration, and includes the Declarant’s
successors and assigns.

“Declaration” means the “Declaration of Covenants, Conditions and Restrictions
and Reservation of Easements for Princeton Crossroads at Ewing” dated June 6,
1988, and recorded on June 7, 1988 in Book 2445, Page 564 et seq. of the records
of the Mercer County Clerk’s Office, as amended, modified and/or supplemented
from time to time.

“Decorations” shall mean any and all floor coverings, objects of art, wall and
ceiling coverings, and other similar decorative items undertaken or installed by
Tenant in the Premises.

“DEP” means New Jersey Department of Environmental Protection and any successor
agency.

“Employee” means an officer, director or employee.

“Environmental Claim” means any complaint, order, directive, claim, action,
investigation, lawsuit, demand, citation, notice, proceeding or lien, or
threatened complaint, order, directive, claim, action, investigation, lawsuit,
demand, citation, notice, proceeding or lien, by a federal, state or local
governmental entity involving Environmental Laws which arise from Tenant’s
actions or omissions at the Premises and/or the business conducted by Tenant
therein.

“Environmental Condition” means any emission, spill, discharge, contamination or
threatened contamination of any kind or nature whatsoever at, on or from the
Premises or affecting systems servicing the Premises which arises from Tenant’s
actions or omissions at the Premises and which violate any Environmental Law,
including, without limitation, the presence of Hazardous Substances.

“Environmental Laws” means all present and future federal, state or local laws,
codes, ordinances, rules, regulations and other requirements as the same, from
time to time, may be amended, which relate to the environment, including those
applicable to the storage, treatment, disposal, handling and release of any
Hazardous Substances.

“Fees-And-Costs” means the reasonable fees, charges, disbursements and expenses
of attorneys, architects, engineers, expert witnesses, contractors, consultants
and other Persons.

“Force Majeure” means the occurrence of any event which is beyond the reasonable
control of Landlord or Tenant, as the case may be, including, without
limitation, the inability to obtain building permits or other approvals from a
Government Entity on a timely basis, unavailability of building materials,
strikes and labor disruptions, unusual weather conditions, Acts of God, Acts of
War, building moratoriums, sewer moratoriums, earthquake, flood or other natural
disaster.

“Government Entity” means the United States, the State, Mercer County, the City,
and any and every other agency, department, commission, rule-making body,
bureau, instrumentality and/or political subdivision of government of any kind
whatsoever, now existing or hereafter created, now or hereafter having
jurisdiction over the Property.

“Hazardous Substances” means any substance or material defined or designated as
hazardous or toxic waste, hazardous or toxic material, hazardous or toxic
substance, or other similar term, by any Environmental Laws. Substances or
materials which are incorporated into generally available commercial products
and which are required for the routine operation or maintenance of ordinary
office machinery such as photocopiers, typewriters and microcomputers (for
example, photocopier toner or ink, office equipment cleaning products and
lubricating oil), shall not be deemed to be “Hazardous Substances” under this
Lease so long as they are stored, used and disposed of by Tenant in compliance
with all applicable Legal Requirements.

43

--------------------------------------------------------------------------------



 

“Insurance Requirement” means any rule, regulation, code, or other requirement
issued by any fire insurance rating bureau or any body having similar functions
and/or any insurance company which has issued a policy of Required Insurance, as
in effect from the date of this Lease through the Expiration Date.

“Interest Rate” means a rate per annum equal to the lesser of: (x) 2% above the
so-called “base rate” or “prime rate” (the “Prime Rate”) of Citibank, N.A., or
any successor thereto, as publicly announced at its principal office from time
to time (or, if such rate shall cease to be quoted by Citibank, N.A.; or any
successor thereto, a publicly quoted referenced lending rate reasonably
designated by Landlord which is comparable as an indicator of interest rates to
the Prime Rate); or (y) the maximum rate of interest, if any, which Tenant may
legally contract to pay in the State.

“Landlord’s Affiliates” means: Landlord’s Employees; and/or any Person
affiliated with Landlord through common ownership of stock, partnership or other
beneficial interests, or through common management or control and which is
engaged in the performance of services relating to the development,
construction, management and/or operation of the Business Center.

“Legal Proceeding” means every action, litigation, summary proceeding,
arbitration, administrative proceeding, and other legal or equitable proceeding
of any kind whatsoever.

“Legal Requirements” means each and every law, rule, regulation, order,
ordinance, statute, requirement, code, or executive mandate of any kind
whatsoever, present or future, issued by any Government Entity applicable to or
affecting the Property.

“Lien” means any and every lien, charge or notice of claim, including without
limitation any Notice of Unpaid Balance and Right to File Lien, of any kind
whatsoever for the furnishing (or alleged furnishing) of (or on account of)
labor, materials, services, facilities, or any other things whatsoever.

“Managing Agent” means Trillium Realty Advisors L.L.C. or any other managing
agent of the Property, as designated by Landlord from time to time, together
with its successors and assigns. The Managing Agent may be Landlord or a
Landlord Affiliate.

“Operating Year” means each calendar year, or portion thereof, which includes
any part of the Term.

“Person” means an individual person, corporation, partnership, trust, joint
venture, proprietorship, estate or other incorporated or unincorporated
enterprise, entity, or organization of any kind whatsoever.

“Premises” is defined in Section 1.1.

“Property” means, collectively, the Land and the Building and every part or
portion thereof and all appurtenances thereto.

44

--------------------------------------------------------------------------------



 

“Property Employees” means all Employees of Landlord and other personnel who are
directly involved with the operation, management, maintenance and repair of the
Property.

“Rent” or “Rents” means, collectively, Fixed Rent and Additional Rent.

“Restoration” (or “Restore”) means and includes any and all repairs,
restorations, rebuilding, reconstruction and replacements of every kind.

“Senior Encumbrance” means any, some or all of the following, as the context
requires: (w) the Declaration; (x) the By-Laws; (y) any and every Mortgage now a
lien, or hereafter becoming a lien, upon the Land and/or the Building; and (z)
any ground or underlying lease presently or hereafter in effect between
Landlord, as lessee or tenant, and any owner of the Land and/or the Building.

“State” means the State of New Jersey and any subdivision, agency or
instrumentality thereof.

“Tax Year” means each twelve (12) month period (or any portion thereof)
occurring during the Term commencing on January 1 and expiring on December 31 of
each calendar year or such other period as may be adopted as the fiscal year for
real estate tax purposes by the City, from time to time.

“Tenant’s Affiliates” means: Tenant’s Employees; and/or any Person affiliated
with Tenant through common ownership of stock, partnership or other beneficial
interests or through common management and control, but expressly excluding
Tenant’s shareholders.

45

--------------------------------------------------------------------------------



 

Exhibit B-2

Assessments, Expenses and Taxes

The following terms shall have the following meanings whenever used in this
Lease:

“Annual Assessment” is defined in the Declaration.

“Assessments” means, collectively, the Annual Assessment and the Capital
Improvement Assessment.

“Capital Improvement Assessment” is defined in the Declaration.

“Expenses” means all costs, fees and expenses and any taxes thereon, which
Landlord pays or incurs in and for the operation, maintenance and repair of the
Property, including, but not limited to, all of the following: (a) Amortized
Expenses (as defined hereinbelow); (b) water and water charges, water meter (if
applicable) and steam and any other fuel or utilities; (c) the cost of electric
current; (d) exterior wall and window cleaning and maintenance and all plaza,
sidewalk, curb and other public area maintenance and cleaning; (e) landscaping,
decoration and cleaning of grounds, sidewalks, parking lots, and other exterior
areas of the Property; (f) rubbish and trash removal and recycling; (g) the
purchase price or rental cost, as applicable, of all building and cleaning
supplies, hand tools and materials; (h) fire, extended coverage, boiler and
machinery, sprinkler apparatus, property damage, loss of rental, flood and plate
glass, and other types of hazard insurance; public and other liability
insurance; cost of fidelity bond premiums or insurance and any other insurance
carried with respect to the Property which is reasonable and not excessive; (i)
wages, salaries, bonuses, severance pay, vacation pay, overtime, disability
benefits, hospitalization, medical, surgical, union and general welfare
benefits, any pension, retirement or life insurance plan and other benefit or
similar expense respecting Property Employees through the level of building
manager; (j) worker’s compensation insurance, payroll, social security,
unemployment and other similar taxes with respect to Property Employees through
the level of building manager; (k) expenses imposed on the Landlord pursuant to
Legal Requirements or any collective bargaining agreement with respect to
Property Employees which relate to the compensation, health, safety or welfare
of Property Employees only; (l) uniforms and working clothes for Property
Employees through the level of building manager, and cleaning and replacement
thereof; (m) all Fees-And-Costs incurred in connection with the operation,
maintenance and repair of the Property; (n) charges for independent contractors
(including attorneys accountants and auditors) performing work included within
the definition of Expenses; (o) cost of permits or licenses for the operation of
the Property or any equipment located therein and required by any Government
Entity or pursuant to any Legal Requirements; (p) maintenance costs and
expenses, and ordinary repairs, replacements and improvements, which are
necessary or appropriate for the continued operation of the Property; (q)
management fees or, if Landlord itself renders customary management services, a
sum in lieu thereof which is not in excess of the then prevailing rates for
management fees in the county in which the Property is situated for office
buildings similar to the Building, but in neither event to exceed five percent
(5%) of the Rents for all tenants at the Building; and (r) blacktopping or other
paving (or repaving) of parking areas, and painting or striping of such areas
and snow removal from sidewalks and parking areas and from roofs and other areas
of the Property. Any item of Expenses, which may be properly categorized within
one or more of the categories of Expenses, shall be included only once, it being
the intention of the parties that Landlord shall not be entitled to more than
the aggregate of all sums paid or incurred with respect to such item of
Expenses. In this Exhibit B-2, “Amortized Expenses” shall mean the annual
amortization (on a straight-line basis over a depreciable life in accordance
with generally accepted accounting principles consistently applied, with
interest calculated at an annual rate of one (1) percentage point above the
Prime Rate at the time of Landlord’s or the Association’s having made such
expenditure) of expenditures paid or incurred by Landlord or the Association, or
on behalf of Landlord or the Association, for any capital repairs, replacements
and improvements which are (x) required by any Legal Requirements or Insurance
Requirements hereafter enacted or established, or (y) designed as labor-saving
or energy-saving measures or designed to effect other economies or efficiencies
in the operation or maintenance of the Property or the Business Center
including, but not limited to, the replacement of parts of, but not the
replacement of, one or more of the HVAC units.

46

--------------------------------------------------------------------------------



 

Both “Expenses” and “Assessments” shall exclude or have deducted from them, as
the case may be, and as shall be appropriate: (aa) leasing commissions incurred
in leasing or attempting to lease any part of the Building and advertising and
promotional expenditures; (bb) executives’ salaries and benefits above the grade
of building manager; (cc) amounts received by Landlord or the Association as
proceeds of insurance or claims against responsible parties to the extent the
proceeds are compensation for expenses which were previously included in
Expenses or Assessments hereunder; (dd) cost of restoring the Property or
Business Center by reason of fire or other casualty or by reason of the exercise
of the right of eminent domain; (ee) Costs-and-Fees incurred in connection with
(x) enforcing any obligations of other tenants of the Building, (y) the defense
of title to any part of the Business Center or Landlord’s title to the Property,
or (z) the negligence or tortious conduct of the Landlord, Landlord’s
Affiliates, the Property Employees or the Business Center Employees (such term
to include all employees, officers and directors of the Association and other
personnel who are directly involved with the operation, management, maintenance
and repair of the Business Center); (ff) the cost of any alterations, additions,
changes, replacements, improvements and repairs and other items which are made
in order to prepare space for a new or renewing tenant, including for this
purpose Landlord’s Work and also including any such alterations that are made
based upon the requirements of the American with Disabilities Act in the event
compliance with such Act is required solely because of the fit-out of an
individual tenant’s premises within the Building; (gg) any item of Expenses
representing an amount paid to a related Person which is in excess of the amount
which would have been paid in the absence of such relationship; (hh) all Taxes
(together with any interest and penalties excluded from the definition of
“Taxes”); (ii) ground rent and debt service; (jj) Costs-and-Fees incurred in the
testing, survey, removal, containment, encapsulation or disposal of asbestos or
other Hazardous Substances incorporated in the Building or on or under the
Property or on, under or in any part of the Business Center; (kk) the costs,
fines and penalties incurred as a result of Landlord’s violation of any Legal
Requirements; (ll) except as set forth in the definition of Amortized Expenses,
all depreciation; (mm) any costs of repair or replacement of defective
workmanship or materials in the construction of any part of the Building or the
Business Center; (nn) any cost which, in accordance with generally accepted
accounting principles consistently applied should be capitalized other than
Amortized Expenses; and (oo) any reserve for repairs; (rr) the cost of the
initial development, or any additional development of, the Property or the
Business Center.

Expenses for any year or portion thereof during which less than one hundred
percent (100%) of the rentable square feet of the Building is leased to tenants
shall be increased to include an imputed cost for unoccupied portions of the
Building in an amount equal to the additional Expenses (consisting solely of
“variable” components of Expenses) which would reasonably have been incurred by
Landlord had one hundred percent (100%) of the rentable square feet of the
Building been occupied by tenants during such period.

47

--------------------------------------------------------------------------------



“Taxes” means the sum of all of the following:

(a) real estate taxes and sewer rents, rates and charges;

(b) general and special assessments for public improvements or benefits
(provided, however, that assessments which may be paid in installments shall be
limited to the amount of the installment due in respect of the Tax Year in
question, together with any interest payable in connection therewith);

(c) service charges, if any, assessed or imposed by any Government Entity with
respect to police and fire protection, sanitation, security, or street
maintenance and lighting; and

(d) all Fees-And-Costs reasonably incurred by Landlord to contest (or defend
against) any of the foregoing, which are levied, assessed or imposed by the
City, the County, the State, or any other Government Entity upon or with respect
to the Building and/or the Land. “Taxes” shall not include Landlord’s federal,
state or local income taxes nor franchise, gift, transfer, excise, capital
stock, estate, succession, inheritance, mortgage, corporation, partnership or
any gross receipts or profits taxes and Landlord shall not be entitled to
reimbursement for, any fines, penalties or interest paid or incurred by Landlord
as a result of Landlord’s late payment of Taxes, whether or not such late
payment results from Landlord’s failure to timely furnish Tenant with a written
statement of any Tax Payment due in accordance with Article 4 of this Lease. If,
by reason of any change in the method of taxation or in the applicable
Government Entity, a new or additional real estate tax, or a franchise,
corporation, partnership, income, transit, gross receipts or profits tax or
other tax or levy, fee or other governmental imposition, however designated, is
levied against Landlord, the Premises and/or the Property in substitution in
whole or in part for any item previously included in “Taxes”, or in lieu of
additional Taxes, such new, additional, or redesignated item shall be included
in “Taxes” calculated on the basis that the Property is the only asset of
Landlord and Landlord’s only income is from the Property.

48

--------------------------------------------------------------------------------



Exhibit C

Required Insurance

The following is Required Insurance under this Lease:

1. Commercial general liability insurance containing the so-called “occurrence”
clause (which shall include specifically the Premises and all streets, alleys,
vaults, and sidewalks appurtenant to the Premises) with coverage limits
(including umbrella coverage) not less than:

 

 

(a)

bodily each occurrence:

$3,000,000

 

(b)

property damage each occurrence:

$3,000,000

subject to increases from time to time to coverage levels which are not in
excess of those customarily maintained for similar properties; and

2. Insurance upon Tenant’s property and fixtures which are not included in the
basic construction of the Building or Landlord’s Work in an amount equal to the
full replacement value thereof, including any increase in value resulting from
increased costs, with coverage against such perils and casualties as are
commonly included in “all risk” insurance policies (including fire, extended
coverage, breakage of glass, sprinkler leakage, explosion, collapse, vandalism
and malicious mischief); and

3. Worker’s compensation and employer’s liability insurance:

(i) statutory worker’s compensation including occupational disease as required
by Legal Requirements; and

(ii) employer’s liability insurance with minimum limits reasonably acceptable to
Landlord (not less than $500,000 in the aggregate).

Any other insurance coverages commercially available from time to time and
reasonably requested by Landlord, which are then customarily obtained by tenants
of properties similar to the Property.

Alterations Insurance

The following coverages, with the following minimum limits of coverage, are
“Alterations Insurance” for purposes of Section 10.4:

(i) Worker’s compensation and employer’s liability insurance;

(ii) statutory worker’s compensation including occupational disease as required
by Legal Requirements; and

(iii) employer’s liability insurance with minimum limits reasonably acceptable
to Landlord (not less than $500,000).

49

--------------------------------------------------------------------------------



Comprehensive commercial general liability insurance with limits of:

 

 

(i)

bodily injury:

 

 

 

each person

$3,000,000

   

each occurrence

$3,000,000

   

aggregate completed operations

$3,000,000

 

(ii)

property damage:

     

each occurrence

$3,000,000

 

(iii)

coverage shall include also:

         

 

(A)

personal injury groups A, B, C with employee exclusion deleted.

 

(B)

broad form property damage including all CU hazards.

 

(C)

independent contractors.

 

(D)

contractual liability.

 

(E)

products liability and completed operations.

Comprehensive automobile liability, including all owned, not-owned and hired
vehicles with a $3,000,000 combined single limit.

50

--------------------------------------------------------------------------------



 

Exhibit “D”

Work Agreement

Section 1. Landlord’s and Tenant’s Work

1.1 Landlord agrees to deliver the Premises to Tenant in “turn-key” condition by
performing the work and furnishing the labor and materials described in, or
required by the plans and specifications prepared by Jeffrey A. Fleisher
Architects and approved by Tenant within three (3) Business Days following
Landlord’s request for approval, which approval shall not be unreasonably
withheld or delayed, and which are or will hereafter be identified in Appendix 1
hereto (“Tenant’s Plans and Specifications”) (such work is hereinafter referred
to as “Landlord’s Work”). Landlord may substitute any materials or equipment for
those required under Tenant’s Plans and Specifications if those required prove
to be unavailable or commercially impracticable to obtain, provided the
substituted materials or equipment are comparable or better in quality and
performance, and provided further that with respect to any such substitution
affecting finishes (e.g., color, design or aesthetics), Landlord shall first
obtain the approval of Tenant thereto, which approval shall not be unreasonably
withheld or delayed. Tenant shall respond to Landlord’s request for approval
within three (3) Business Days following receipt of Landlord’s request for
approval.

1.2 Landlord covenants that all the construction conducted by Landlord
(including all Landlord’s Work and Extra Work) shall be done in a good and
workmanlike manner using new materials in accordance with all applicable Legal
Requirements. Landlord shall correct Landlord’s Work and all Extra Work (as
hereinafter defined) in which defects of materials, workmanship or design may
appear during a one (1) year period subsequent to the Commencement Date,
exclusive of latent defects in such work. Additionally, before the Commencement
Date, the parties shall inspect the Premises, have all systems demonstrated, and
prepare a punch-list. The punch-list shall list incomplete, minor, or
insubstantial details of construction; necessary mechanical adjustments; and
needed finishing touches. Landlord will complete the punch-list items as soon as
possible thereafter, but in no event later than ninety (90) days after
substantial completion of Landlord’s Work, subject to force majeure. All
warranties and guaranties pertaining to any item of Landlord’s Work or Extra
Work (as hereinafter defined) received by Landlord shall be assigned, if
permitted or otherwise made available, to Tenant during the Term to the extent
such warranties and guaranties cover items for which Tenant is responsible under
this Lease. Any reference to “punch-list work” shall refer to minor or
insubstantial details of construction, decoration or mechanical equipment that
do not interfere with the use or occupancy of the Premises except in an
immaterial manner.

1.3 If Landlord agrees to perform, at Tenant’s request, and upon submission by
Tenant of necessary plans and specifications any work which is inconsistent with
Tenant’s Plans and Specifications or any additional or non-Building Standard
Work over and above Landlord’s Work, or any substitutions for any portion of
Landlord’s Work, whether the same is in substitution for any item of color,
design, materials, finishes, capacities, labor or services and whether or not
the foregoing shall be performed pursuant to a written change order (“Change
Order”) in the form appended hereto as Appendix 2 (all, any or some of the
foregoing, “Extra Work”), said Extra Work shall be performed by Landlord, at
Tenant’s sole cost and expense. Prior to the issuance of a Change Order, if
Tenant shall require any Extra Work, Tenant may demand and Landlord shall
provide, within a reasonable time after the making of such demand, a
non-binding, good faith estimate of (x) the cost of such Extra Work, (y) an
estimate of any delay in the schedule for the performance of Landlord’s Work
which may result therefrom and (z) if then feasible the date on which the
Commencement Date, as adjusted hereby, shall be deemed to occur. If Tenant shall
demand such an estimate, Landlord shall not be required to perform any such
Extra Work until the estimate has been approved by Tenant and a Change Order
executed. If any Landlord’s Work is required to be removed and replaced as a
result of Extra Work, the cost of such removal and replacement shall be deemed
part of such Extra Work that shall be added to the cost of any Change Order.
Tenant agrees that the foregoing payments shall be Additional Rent, and in
default of payment thereof after notice and applicable cure periods, Landlord
shall (in addition to all other remedies) have the same rights as in the event
of a monetary Default.

51

--------------------------------------------------------------------------------



 

Section 2. Substantial Completion; Commencement Date.

2.1 “Substantially complete” or “substantial completion,” when used with respect
to Landlord’s Work shall mean that Landlord has obtained a certificate of
occupancy (temporary or final) and Tenant can use the Premises for their
intended purposes without material interference to Tenant conducting its
ordinary business activities and the only incomplete items are minor or
insubstantial details of construction, mechanical adjustments, or finishing
touches like touch-up plastering or painting. If a temporary certificate of
occupancy is obtained, Landlord covenants to obtain a final certificate of
occupancy at its sole cost and expense, within the required time period set
forth in any temporary certificate of occupancy. If substantial completion of
the Premises is delayed as a result of (y) force majeure or (z) the occurrence
of any Tenant Delay Day, the time for performance by Landlord of its obligations
hereunder shall be extended by an amount of time equal to such delay. For
purposes of this paragraph, “Tenant Delay Day” shall mean each day of delay
caused by (i) any Change Order, (ii) Tenant or Tenant’s agents acts or
omissions, or (iii) Tenant’s failure to respond to Landlord’s request for
approval in accordance with Section 1.1 hereof.

2.2. Any entry by Tenant or Tenant’s Employees on the Premises prior to the
Commencement Date shall be subject to Landlord’s approval and shall be deemed to
be under all of the terms, covenants, provisions and conditions of this Lease;
except that Tenant may enter the Premises to inspect Landlord’s Work upon
twenty-four (24) hours prior written notice to Landlord at such times as shall,
in Landlord’s reasonable opinion, not interfere with the progress of Landlord’s
Work. Notwithstanding the foregoing, Tenant may enter the Premises, upon
Landlord’s prior written consent not to be unreasonably withheld, during the two
(2) week period prior to the Commencement Date to install its furniture,
fixtures and equipment, provided that such installation shall not interfere with
or delay Landlord’s completion of the Landlord’s Work and shall otherwise be
completed in compliance with the terms of this Lease. Tenant shall give Landlord
at least twenty-four (24) hours notice prior notice of its intention to enter
the Premises. Such early access shall be coordinated with Landlord so as to
facilitate the completion of the Premises on a timely basis. Tenant shall
indemnify and hold Landlord harmless from and against any claims, delays,
damages or other expenses paid or incurred by Landlord that result from Tenant’s
use of non-union labor with respect to the performance of any work in the
Property or jurisdictional disputes relating thereto. Landlord shall not be
liable in any way for any injury, loss or damage which may occur to any of
Tenant’s property, fixtures, decorations or installations made or installed by
Tenant prior to the Commencement Date, the same being made or installed solely
at Tenant’s risk.

2.3. Promptly following the execution of this Lease, Landlord shall direct the
Architect to commence preparation of the plans and specifications, and Landlord
shall commence and prosecute to completion the construction of Landlord’s Work
after Tenant’s approval of the plans and specifications. Landlord shall advise
Tenant of the estimated date of substantial completion and delivery of the
Premises to Tenant. Upon the Commencement Date, Landlord shall deliver physical
possession of the Premises to Tenant reserving the right to enter upon the
Premises in order to complete the “punch list” and all other corrective work.
Landlord currently anticipates that the Landlord’s Work (other than Item 1 of
Appendix 1) will be substantially completed on or about August 1, 2006.

52

--------------------------------------------------------------------------------



 

2.4      Subject to the provisions of paragraph 2.1 of this Work Agreement, in
the event that any of the Landlord’s Work set forth in Appendix 1, other than
that described in paragraph 1 of Appendix 1, is not substantially complete by
September 1, 2006, Tenant shall receive one (1) day free of Fixed Rent for each
day after September 1, 2006, that the Landlord’s Work (other than Item 1 of
Appendix 1) is not substantially complete. Subject to the provisions of
paragraph 2.1 of this Work Agreement, if any of the Landlord’s Work, other than
that described in paragraph 1 of Appendix 1, is not substantially complete by
October 15, 2006, then and in such event, Tenant shall have the right to
terminate this Lease provided it serves written notice of its election to so
terminate upon Landlord on or before October 20, 2006, TIME BEING OF THE
ESSENCE. Subject to the provisions of paragraph 2.1 of this Work Agreement, in
the event the Landlord’s Work set forth in paragraph 1 of Appendix 1 is not
substantially complete by December 31, 2006, then and in such event Tenant shall
have the right to terminate this Lease provided it serves written notice of its
election to so terminate upon Landlord on or before January 5, 2007, TIME BEING
OF THE ESSENCE.

53

--------------------------------------------------------------------------------



Appendix 1 - 250 Phillips Boulevard

Antares Pharma – Landlord Work

The Landlord shall construct the Landlord Work based upon Exhibit A of this
Lease. The Landlord’s intent is to deliver the space turnkey using this plan as
a conceptual basis, with architectural drawings to follow. The plan to be
developed will incorporate the requested improvements, including:

1. The front entrance to the Premises shall be replaced with a double-door
entrance, a larger air-lock, and building standard ceramic tile floor and an
awning shall be installed over the new entrance doorway. This work will be
permitted and completed separately from the other Landlord Work.

2. The reception cabinetry will be removed.

3. Removal of the first office to the left of the current entrance to
accommodate the re-designed entrance and allow for a larger lobby. The floor
will be a building standard wood floor.

4. Building standard wood flooring in the corner CEO office.

5. Removal of the two offices directly behind the current reception area and
removal of half the kitchen to accommodate a large room that will be a dry lab
with building standard Vinyl Tile flooring.

6. A re-designed, smaller kitchen with new building standard kitchen cabinetry
will be added in the remaining kitchen space. Any water or pumped drains will be
stubbed off if possible, or cut off in ceiling and left in place.

7. Removal of the first office behind the large conference room to enlarge the
conference room.

8. Expansion of the 2nd office behind the conference room to be as deep as the
conference room is wide.

9. Creation of a CFO office with building standard wood flooring. This office is
created by combining the 3rd and part of the 4th offices along the back window
wall. The remainder of the 4th office is combined with the 5th office into one
office.

10. Removal of all five ½ height hard-wall cubicles in the center of the
premises.

11. Close in the hard wall cubicle at the back of the suite to become a closed
office.

12. The carpet shall be replaced throughout the Premises with building standard
carpet.

13. All walls, except where the wall is currently covered with vinyl wall
covering, will be painted with 2 coats of paint (color to be selected by Tenant
from building standard choices).

14. Remove existing wall covering and re-cover with new building standard wall
covering.

15. All vinyl cove base shall be replaced.

54

--------------------------------------------------------------------------------



 

16. Install new fence and shrubs around the Building’s dumpster area to make
such dumpster area aesthetically pleasing, to be paid for by Tenant and Tenant’s
Broker; provided, however, if the cost of such installation will exceed
$2,500.00, Landlord must so notify Tenant in writing, and in such event, Tenant
may direct Landlord not to perform such installation.

55

--------------------------------------------------------------------------------



Appendix 2

FORM OF TENANT CHANGE ORDER

Distribution to:

OWNER

ARCHITECT

CONTRACTOR

FIELD

[TENANT]

_________________________________________________________________________________________

PROJECT:

CHANGE ORDER NUMBER:

 

Lot ___, Section _____

 

[           Township/

INITIATION DATE:

_______________]

 

 

TO CONTRACTOR:

ARCHITECT’S PROJECT NO.:

CONTRACT FOR:

 

CONTRACT DATE:

 

You are directed to make the following changes in this Contract:

_________________________________________________________________________________________________________________________________

Not valid until signed by the Owner, Architect and Tenant. Signature of the
Contractor indicates his agreement herewith, including any adjustment in the
Contract Sum or Contract time.

____________________________________________________________

 

The original Contract Sum was

$     .

Net change by previously authorized Change Orders

$     .

The Contract Sum will be (increased) (decreased) (unchanged) by this Change
Order

$     .

The new Contract Sum including this Change Order will be

$     .

The Contract Time will be (increased) (decreased) (unchanged) by          ( )
Days.

 

 

Authorized:

 

 

 



--------------------------------------------------------------------------------

 

OWNER

 

 

 



--------------------------------------------------------------------------------

 

Address

 

 

 



--------------------------------------------------------------------------------

 

BY:_________________________

 

DATE:______________________

 

56

--------------------------------------------------------------------------------



 

 

 



--------------------------------------------------------------------------------

 

CONTRACTOR

 

 

 



--------------------------------------------------------------------------------

 

Address

 

 

 



--------------------------------------------------------------------------------

 

BY:_________________________

 

DATE:______________________

 

 

 



--------------------------------------------------------------------------------

 

ARCHITECT

 

 

 



--------------------------------------------------------------------------------

 

Address

 

 

 



--------------------------------------------------------------------------------

 

BY:_________________________

 

DATE:______________________

 

 

 



--------------------------------------------------------------------------------

 

TENANT

 

 

 



--------------------------------------------------------------------------------

 

Address

 

 

 



--------------------------------------------------------------------------------

 

BY:_________________________

 

DATE:______________________

 

57

--------------------------------------------------------------------------------



*[MORTGAGE MASTER]

EXHIBIT "F"

CBNA #__________

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”),
dated as of ___________________, 200_, between COMMERCE BANK, N.A., a national
banking association, having its principal place of business at 1900 Market
Street, Philadelphia, Pennsylvania 19103 and having a regional office at
____________________________________________________ ____________________ (the
“Lender”), 250 PHILLIPS ASSOCIATES L.L.C., a New Jersey limited liability
company, with offices c/o Trillium Realty Agency, Inc., 83 Princeton Avenue,
Suite 3C, Hopewell, New Jersey 08525 (the “Landlord”) and ANTARES PHARMA, INC.,
a Delaware corporation, with offices at 707 Eagleview Boulevard, Suite 414,
Exton, Pennsylvania 19341 (the “Tenant”).

RECITALS :

WHEREAS, Tenant has entered into a __________________________, dated as of
___________________, 200__ (as the same may be amended, the “Lease”), with
Landlord, covering certain premises more fully described in the Lease (the
“Premises”), which Premises are a part of that the real property known as
_____________________________________________________________________ (the
“Property”), which Property is more fully described on Schedule A attached
hereto; and

WHEREAS, Lender has made a mortgage loan (the “Mortgage Loan”) to Landlord, as
borrower in the original principal amount of $___________________, which
Mortgage Loan is evidenced by a Mortgage Note dated ___________________, 200__
(the “Mortgage Note”), and is secured by a Mortgage and Security Agreement (the
“Mortgage”) and an Assignment of Leases and Rents (the “Assignment”), each dated
as of ______________________, 200__, and recorded _____________, 200_ in the
public records of ______________ County at Book _____, Page _____ and Book ____,
Page _____, respectively;

WHEREAS, Lender requires as a condition of the making of the Mortgage Loan that
the Mortgage shall unconditionally be and remain at all times a lien or charge
upon the Property, prior and superior to the Lease and the leasehold estate
created thereby; and

WHEREAS, Tenant has agreed to the subordination of the Lease to the Mortgage on
the condition that it is assured of continued occupancy of the Premises under
the terms of the Lease and this Agreement.



--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, the parties hereto, intending to be legally bound
hereby, promise, covenant and agree as follows:

1. The Lease and all estates, rights, options, liens and charges therein
contained or created under the Lease are and shall be subject and subordinate to
the lien and effect of the Mortgage insofar as it affects the real and personal
property of which the Premises form a part, and to all renewals, modifications,
consolidations, replacements and extensions thereof, and to all advances made or
to be made thereunder, to the full extent of amounts secured thereby and
interest thereon.

2. In the event Lender takes possession of the Property, as
mortgagee-in-possession or otherwise, or forecloses the Mortgage or otherwise
causes the Property to be sold pursuant to the Mortgage, Lender agrees not to
affect, terminate or disturb Tenant’s right to quiet enjoyment and possession of
the Premises under the terms of the Lease or any of Tenant’s other rights under
the Lease in the exercise of Lender’s rights under the Mortgage or otherwise
whatsoever, so long as Tenant is not then in Default (as defined in the Lease)
under any of the terms, covenants or conditions of the Lease after written
notice thereof and beyond the expiration of all applicable cure periods.

3. In the event that Lender succeeds to the interest of Landlord under the Lease
and/or Landlord’s leasehold interest in the Property, or if anyone else acquires
Landlord’s leasehold interest in the Property or the right to possession of the
Property upon the foreclosure of the Mortgage or by other sale pursuant to the
Mortgage, or upon the sale of the Property by Lender or its successors or
assigns after foreclosure or other sale pursuant to the Mortgage or acquisition
of title in lieu thereof or otherwise, Lender or its successors or assigns or
the then owner or holder of Landlord’s leasehold interest in the Property after
foreclosure or other sale pursuant to the Mortgage (hereinafter collectively
referred to in this Agreement as “Successor Landlord”) and Tenant hereby agree
to recognize one another as landlord and tenant, respectively, under the Lease
and to be bound to one another under all of the terms, covenants and conditions
of the Lease, and Successor Landlord shall assume all of the obligations of
Landlord under the Lease. Accordingly, from and after such event, Successor
Landlord and Tenant shall have the same remedies against each other for the
breach of an agreement contained in the Lease as Tenant and Landlord had before
Successor Landlord succeeded to the interest of the Landlord; provided, however,
that Successor Landlord shall not be:

(a) liable for any act or omission of any prior landlord (including Landlord)
except to the extent the same shall be continuing and so continues after
Successor Landlord succeeds to Landlord’s rights under the Lease; or

(b) subject to any offsets or defenses that Tenant might have against any prior
landlord (including Landlord) except for (i) any abatements, offsets or credits
against rent (including without limitation additional rent) that Tenant is
entitled to take or receive as provided in the Lease upon the happening of an
event, and (ii) any overpayments of rent (including without limitation
additional rent) paid by Tenant on an estimated basis, including without
limitation, Tenant’s payments of operating expenses and taxes; or

-2-

--------------------------------------------------------------------------------



(c) bound by any fixed rent that Tenant might have paid for more than one month
in advance to any prior landlord (including Landlord); or

(d) liable for return of any security deposit not paid, delivered or transferred
to Successor Landlord by Landlord.

4. Although the foregoing provisions of this Agreement shall be self-operative,
Tenant agrees to execute and deliver to Lender or any other Successor Landlord,
such other reasonable instrument or instruments as Lender or such other
Successor Landlord shall from time to time reasonably request in order to
confirm such provision.

5. Tenant hereby warrants and represents, covenants and agrees to and with
Lender:

(a) to deliver to Lender at the Lender’s notice address provided below a
duplicate of each notice of default delivered to Landlord at the same time as
such notice is given to Landlord;

(b) that Tenant is now the sole owner of the leasehold estate created by the
Lease and shall not hereafter transfer the Lease except as permitted by the
terms thereof;

(c) not to seek to terminate the Lease by reason of any default of Landlord
without prior written notice thereof to Lender and the lapse thereafter of such
time as under the Lease was offered to Landlord in which to remedy the default;
provided, however, that with respect to any default of Landlord under the Lease
which cannot be remedied within such time, if Lender commences to cure such
default within such time and thereafter diligently proceed with such efforts and
pursues the same to completion, Lender shall have such time as is reasonably
necessary to complete curing such default, not to exceed sixty (60) days.
Notwithstanding the foregoing, (i) in the event either Lender or Landlord do not
cure or commence curing such default within the time provided to Landlord under
the Lease and the nature of the default threatens Tenant’s ability to conduct
its daily business or threatens to materially or adversely damage tenant’s
property located on the Leased Premises, or (ii) in the event that the
termination right Tenant seeks to exercise is pursuant to paragraph 2.4 of the
Work Agreement attached as Exhibit “D” to the Lease, Tenant shall be permitted
to exercise its rights under the Lease and/or Work Agreement;

(d) not to pay any fixed rent under the Lease more than 30 days in advance of
the date on which the same are due or to become due under the Lease; and

-3-

--------------------------------------------------------------------------------



(e) upon written request from Lender, to certify promptly in writing to Lender
in connection with any proposed assignment of the Mortgage, whether or not any
default on the part of Landlord then exists under the Lease.

6. Landlord and Tenant agree with Lender that Tenant shall pay rent due under
the Lease directly to Lender upon Tenant’s receipt of written notice from Lender
directing Tenant to do the same, and Landlord hereby irrevocably authorizes and
directs Tenant to make all such payments to Lender. In such event, Tenant shall
have no liability whatsoever to Landlord for any payments made in accordance
with Lender’s notice.

7. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their successors and assigns.

8. This Agreement shall be governed by and construed in accordance with the laws
of the jurisdiction in which the Property is located.

9. This Agreement may not be changed, amended or modified in any manner other
than by an agreement in writing specifically referring to this Agreement and
executed by the parties hereto.

10. This Agreement may be executed in counterparts. If any provision of this
Agreement shall be invalid or unenforceable, the validity and enforceability of
the remaining provisions of this Agreement shall not be affected thereby.

11. Tenant agrees that:

(a) neither the officers, nor the directors, employees, agents or shareholders
of Lender shall be personally liable hereunder; and

(b) Tenant and all others shall look solely to the interest of Lender or any
other Successor Landlord in the Property for the payment of any claim hereunder.

12. Lender’s address for notices shall be:

 

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

Attention:

 

 

 



--------------------------------------------------------------------------------

 

with a copy to:

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

Attention:

 

 

 



--------------------------------------------------------------------------------

 

Tenants address for notices shall be:

 

 

 



--------------------------------------------------------------------------------

 

-4-

--------------------------------------------------------------------------------



 

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

Attention:

 

 

 



--------------------------------------------------------------------------------

 

with a copy to:

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

Attention:

 

 

 



--------------------------------------------------------------------------------

 

Landlord’s address for notice shall be:

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

 



--------------------------------------------------------------------------------

 

Attention:

 

 

 



--------------------------------------------------------------------------------

 

with a copy to:

 

 

 

 

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

 

 

 



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

Attention:

 

 

 



--------------------------------------------------------------------------------

 

[NO FURTHER TEXT ON THIS PAGE]

-5-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the day and year first above written.

 

 

 

LENDER:

 

 


COMMERCE BANK, N.A.

       




 

By: 



 

 

 



--------------------------------------------------------------------------------

 

 

 

Name: 

 

 

 

Title: 

 

 

 

TENANT:

 

 


ANTARES PHARMA, INC.

       




 

By: 



 

 

 



--------------------------------------------------------------------------------

 

 

 

Name: 

 

 

 

Title: 

 

 

 

LANDLORD:

 

 


250 PHILLIPS ASSOCIATES L.L.C.

     




 

By: 



 

 

 



--------------------------------------------------------------------------------

 

 

 

Name: 

 

 

 

Title: 

-6-

--------------------------------------------------------------------------------



ACKNOWLEDGMENTS

[INSERT THREE (3) STATE SPECIFIC NOTARY BLOCKS]

-7-

--------------------------------------------------------------------------------



SCHEDULE A

Legal Description



--------------------------------------------------------------------------------